 

STANDARD OFFICE LEASE

  

Agreement of Lease, made this 12th day of August, in the year 2013, between

Joseph P. Day Realty Corp., as agent for 800 Third Avenue Associates, LLC, 9
East 40th Street, New York, New York 10016

 

Party of the first part, hereinafter referred to as OWNER, and

Liquid Holdings Group, Inc., having an office at 800 Third Avenue, New York, New
York 10022

Party of the second part, hereinafter referred to as TENANT,

 

Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner

Entire 38th Floor and a portion of 37th Floor shown on the attached floor plan.

in the building known as 800 Third Avenue

in the Borough of Manhattan, City of New York, for the term of 10 years

(or until such term shall sooner cease and expire as hereinafter provided) to
commence on the date (the “Commencement Date”) on which Owner’s Work
(hereinafter defined) has been Substantially Completed (hereinafter defined) and
exclusive possession of the demised premises has been delivered to Tenant and to
end on the last day of the month in which occurs the date ten years after the
Commencement Date, both dates inclusive. Tenant shall pay fixed annual rent at
the annual rental rate shown on the attached rent schedule; together with
additional rent as provided in rider of even date herewith,

 

which fixed annual rent and additional rent Tenant agrees to pay in lawful money
of the United States, which shall be legal tender in payment of all debts and
dues, public and private, at the time of payment, in equal monthly installments
in advance on the first day of each month during said term, at the office of
Owner or such other place as Owner may designate, without any setoff or
deduction whatsoever, except that Tenant shall pay the first monthly installment
on or prior to the date on which Tenant takes occupancy of the demised premises.
Rent for any month partially within the term set forth above shall be prorated
on a per diem basis.

 

In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the Payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows: 

 

Rent:          1. Tenant shall pay the rent as above and as hereinafter
provided.

 

Occupancy:          2. Tenant shall use and occupy the demised premises for
general and executive offices and other uses incidental to executive office use
and for no other purpose.

 

Tenant Alterations:          3. Tenant shall make no changes in or to the
demised premises of any nature without Owner’s prior written consent, subject to
the following sentence. Subject to the prior written consent of Owner (which
consent shall not be unreasonably withheld, conditioned or delayed and shall be
deemed granted unless Owner notifies Tenant that Owner is withholding consent to
changes for which Tenant has requested consent and describes in reasonable
detail its reason(s) for doing so in a notice given within 10 business days
after Tenant’s request for same unless Owner requests additional information or
changes, in which case within 10 business days after Tenant furnishes the same),
and to the provisions of this article, Tenant, at Tenant’s expense, may make
alterations, installations, additions or improvements which are non-structural
and which do not materially and adversely affect utility services or plumbing
and electrical lines, in or to the interior of the demised premises, by using
contractors or mechanics first approved in each instance by Owner, which
approval shall be not be unreasonably withheld, conditioned or delayed except
Tenant agrees to use the electrical, plumbing and air conditioning contractors
designated by Owner. Tenant shall before making any alterations, additions,
installations or improvements, at its expense, obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof, and shall deliver promptly
duplicates of all such permits, approvals and certificates to Owner (and Owner
shall cooperate in obtaining the same without cost to Owner), and Tenant agrees
to carry, and will cause Tenant’s contractors and sub-contractors to carry, such
worker’s compensation, commercial general liability, personal and property
damage insurance as Owner may reasonably require. If any mechanic’s lien is
filed against the demised premises, or the building of which the same forms a
part, for work claimed to have been done for, or materials furnished to, Tenant,
whether or not done pursuant to this article, the same shall be discharged by
Tenant within thirty days after Tenant receives notice of same, at Tenant’s
expense, by payment or filing a bond as permitted by law. All fixtures and all
paneling, partitions, railings and like installations, installed in the demised
premises at any time, either by Tenant or by Owner on Tenant’s behalf, shall,
upon installation, become the property of Owner and shall remain upon and be
surrendered with the demised premises. If Tenant requests in writing that Owner
do so, Owner will state at the time Owner consents to such installations whether
Owner elects to have such installations removed by Tenant. If Tenant has not so
requested, Owner by notice to Tenant no later than 20 days prior to the date
fixed as the termination of this Lease, may elect to relinquish Owner's right to
said installations and to have them removed by Tenant. If Owner requires the
installations to be removed by Tenant, the same shall be removed from the
demised premises by Tenant prior to the expiration of the lease, at Tenant’s
expense. Notwithstanding anything to the contrary contained herein, in no event
shall Owner have the right to require Tenant to remove (a) any installation
existing as of the date hereof, (b) any installation made as a part of Owner’s
Work, or (c) any installation that is a typical office installation, alteration,
addition or improvement. Nothing in this article shall be construed to give
Owner title to, or to prevent Tenant’s removal of, trade fixtures, moveable
office furniture and equipment, but upon removal of same from the demised
premises or upon removal, of other installations as may be required by Owner in
accordance with this Paragraph 3, Tenant shall promptly, and at its expense,
repair and restore the demised premises to the condition existing prior to any
such installations, and repair any damage to the demised premises or the
building due to such removal. All property permitted or required to be removed
by Tenant at the end of the term remaining in the demised premises after
Tenant’s removal shall be deemed abandoned and may, at the election of Owner,
either be retained as Owner’s property or may be removed from the demised
premises by Owner, at Tenant’s expense.

 



 

 

 

Maintenance and Repairs:          4. Tenant shall, throughout the term of this
lease, take good care of the demised premises and the fixtures and appurtenances
therein, subject to reasonable wear and tear Tenant shall be responsible for all
damage or injury to the demised premises or any other part of the building and
the systems and equipment thereof, whether requiring structural or nonstructural
repairs caused by, or resulting from, willful omission, neglect or willful
improper conduct of Tenant, Tenant’s subtenants, agents, employees, invitees or
licensees, or which arise out of any work, labor, service or equipment done for,
or supplied to, Tenant or any subtenant, or arising out of the installation, use
or operation of the property or equipment of Tenant or any subtenant. Tenant
shall also repair all damage to the building and the demised premises caused by
the moving of Tenant’s fixtures, furniture and equipment. Tenant shall promptly
make, at Tenant’s expense, all repairs in and to the demised premises for which
Tenant is responsible, using only the contractor for the trade or trades in
question, selected from a list of at least two contractors per trade submitted
by Owner. Any other repairs in or to the building or the facilities and systems
thereof, for which Tenant is responsible, shall be performed by Owner at the
Tenant’s expense. Owner shall maintain in good working order and repair the
exterior and the structural portions of the building, including the structural
portions of the demised premises, and the public portions of the building
interior and the building plumbing, electrical, heating and ventilating and
other systems (to the extent such systems presently exist) serving the demised
premises. Tenant agrees to give prompt notice of any defective condition in the
demised premises for which Owner may be responsible hereunder. Except as set
forth herein, there shall be no allowance to Tenant for diminution of rental
value and no liability on the part of Owner by reason of inconvenience,
annoyance or injury to business arising from Owner or others making repairs,
alterations, additions or improvements in or to any portion of the building or
the demised premises, or in and to the fixtures, appurtenances or equipment
thereof. It is specifically agreed that Tenant shall not be entitled to any
setoff or reduction of rent by reason of any failure of Owner to comply with the
covenants of this or any other article of this lease. Tenant agrees that
Tenant’s sole remedy at law in such instance will be by law of an action for
damages for breach of contract. Owner agrees to make reasonable efforts to
minimize interference with the permitted use. Owner will endeavor to give Tenant
reasonable advance notice (which may be oral) of such repairs, alterations,
additions or improvements. The provisions of this Article 4 shall not apply in
the case of fire or other casualty, which are dealt with in Article 9 hereof.

 

Window Cleaning:           5. Tenant will not clean nor require, permit, suffer
or allow any window in the demised premises to be cleaned from the outside in
violation of Section 202 of the Labor Law or any other applicable law, or of the
Rules of the Board of Standards and Appeals, or of any other Board or body
having or asserting jurisdiction.

 

Requirements of Law, Fire Insurance, Floor Loads:           6. Prior to the
commencement of the lease term , if Tenant is then in possession, and at all
times thereafter, Tenant, at Tenant’s sole cost and expense, shall promptly
comply with all present and future laws, orders and regulations of all state,
federal, municipal and local governments, departments, commissions and boards
and any direction of any public officer pursuant to law, and all orders, rules
and regulations of the New York Board of Fire Underwriters, Insurance Services
Office, or any similar body which shall impose any violation, order or duty upon
Owner or Tenant with respect to the demised premises, arising out of Tenant’s
particular use or manner of use thereof (as opposed to the permitted use
hereunder) or with respect to the building if arising out of Tenant’s particular
use or manner of use of the demised premises or the building (as opposed to the
permitted use hereunder). Nothing herein shall require Tenant to make structural
repairs or alterations or repairs or alterations to the systems to the extent
not exclusively servicing the demised premises unless Tenant has, by its manner
of use of the demised premises or method of operation therein, violated any such
laws, ordinances, orders, rules, regulations or requirements with respect
thereto. Tenant may, after securing Owner to Owner’s reasonable satisfaction
against all damages, interest, penalties and expenses, including, but not
limited to, reasonable attorneys’ fees, by cash deposit or by surety bond in an
amount and in a company reasonably satisfactory to Owner, contest and appeal any
such laws, ordinances, orders, rules, regulations or requirements provided same
is done with all reasonable promptness and provided such appeal shall not
subject Owner to prosecution for a criminal offense, or constitute a default
under any lease or mortgage under which Owner may be obligated, or cause the
demised premises or any part thereof to be condemned or vacated. Tenant shall
not do or permit any act or thing to be done in or to the demised premises which
is contrary to law, or which will invalidate or be in conflict with public
liability, fire or other policies of insurance at any time carried by or for the
benefit of Owner with respect to the demised premises or the building of which
the demised premises form a part, or which shall or might subject Owner to any
liability or responsibility to any person, or for property damage. Tenant shall
not keep anything in the demised premises, except as now or hereafter permitted
by the Fire Department, Board of Fire Underwriters, Fire Insurance Rating
Organization or other authority having jurisdiction, and then only in such
manner and such quantity so as not to increase the rate for fire insurance
applicable to the building, nor use the demised premises in a manner which will
increase the insurance rate for the building or any property located therein
over that in effect for the permitted use. Tenant shall pay all costs, expenses,
fines, penalties, or damages, which may be imposed upon Owner by reason of
Tenant’s failure to comply with the provisions of this article, and if by reason
of such failure the fire insurance rate shall, at the beginning of this lease or
at any time thereafter, be higher than it otherwise would be, then, Tenant shall
reimburse Owner, as additional rent hereunder, for that portion of all fire
insurance premiums thereafter paid by Owner which shall have been charged
because of such failure by Tenant. In any action or proceeding wherein Owner and
Tenant are parties, a schedule or “make-up” of rate for the building or the
demised premises issued by the New York Fire Insurance Exchange, or other body
making fire insurance rates applicable to said premises shall be conclusive
evidence of the facts therein stated and of the several items and charges in the
fire insurance rates then applicable to said premises. Tenant shall not place
load upon any floor of the demised premises exceeding the floor load per square
foot area which it was designed to carry and which is allowed by law. Owner
reserves the right to reasonably prescribe the weight and position of all safes,
business machines and mechanical equipment. Such installations shall be placed
and maintained by Tenant, at Tenant’s expense, in settings sufficient, in
Owner’s reasonable judgment to absorb and prevent vibration, noise and
annoyance.

 

Subordination:          7. This lease is subject and subordinate to all ground
or underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which the demised premises are a part, and to all
renewals, modifications, consolidations, replacements and extensions of any such
underlying lease, and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
commercially reasonably request. Owner agrees to use best efforts to obtain a
subordination, nondisturbance and attornment agreement from the present and any
future holder of the mortgage on the building. Tenant agrees Tenant will
reimburse Owner for any expense in connection therewith, including without
limitation the fee of the attorneys for the lender for preparation and
negotiation of such an agreement.

 

Property Loss, Damage Reimbursement Indemnity:          8. Owner or its agents
shall not be liable for any damage to property of Tenant or of others entrusted
to employees of the building nor for loss of or damage to any property of Tenant
by theft or otherwise, nor for any injury or damage to persons or property
resulting from any cause of whatsoever nature, unless caused by, or due to, the
negligence willful act or omission of or breach of this Lease by Owner, its
agents, servants or employees. Owner or its agents will not be liable for any
such damage caused by other tenants or persons in, upon or about said building,
or caused by operations in construction of any private, public or quasi public
work. If at any time any windows of the demised premises are temporarily closed,
darkened or bricked up (or permanently closed, darkened or bricked up, if
required by law) for any reason whatsoever including, but not limited to,
Owner’s own acts, Owner shall not be liable for any damage Tenant may sustain
thereby, and Tenant shall not be entitled to any compensation therefore, nor
abatement or diminution of rent, nor shall the same release Tenant from its
obligations hereunder, nor constitute an eviction. Tenant shall indemnify and
save harmless Owner against and from all liabilities, obligations, damages,
penalties, claims, costs and expenses for which Owner shall not be reimbursed by
insurance, including reasonable attorney’s fees, paid suffered or incurred as a
result of any breach by Tenant, Tenant’s agents, contractors, employees,
invitees, or licensees, of any covenant or condition of this lease, or the
negligence or willful improper conduct of the Tenant, Tenant’s agents,
contractors, employees, invitees or licensees. Tenant’s liability under this
lease extends to the acts and omissions of any subtenant, and any agent,
contractor, employee, invitee or licensee of any subtenant caused by, or due to
breach of this Lease or negligence or willful misconduct. In case any action or
proceeding is brought against Owner by reason of any such claim, Tenant, upon
written notice from Owner, will, at Tenant’s expense, resist or defend such
action or proceeding by counsel approved by Owner in writing, such approval not
to be unreasonably withheld, conditioned or delayed.

 



 

 

 

Destruction, Fire and Other Casualty:          9. (a) If the demised premises or
any part thereof shall be damaged by fire or other casualty, Tenant shall give
immediate notice thereof to Owner, and this lease shall continue in full force
and effect except as hereinafter set forth. (b) If the demised premises are
partially damaged or rendered partially unusable or inaccessible by fire or
other casualty, the damages thereto shall be repaired by, and at the expense of
Owner, and the rent and other items of additional rent, until such repair shall
be substantially completed, shall be apportioned from the day following the
casualty, according to the part of the demised premises which is usable. (c) If
the demised premises are totally damaged or rendered wholly unusable or
inaccessible by fire or other casualty, then the rent and other items of
additional rent, as hereinafter expressly provided, shall be proportionately
paid up to the time of the casualty, and henceforth shall cease until the date
when the demised premises shall have been repaired and restored by Owner (or if
sooner reoccupied in part by Tenant then rent shall be apportioned as provided
in subsection (b) above), subject to Owner’s right to elect not to restore the
same as hereinafter provided. (d) If the demised premises are rendered wholly
unusable or (whether or not the demised premises are damaged in whole or in
part) if the building shall be so damaged that Owner shall decide to demolish it
or to rebuild it, then, in any of such events, Owner may elect to terminate this
lease by written notice to Tenant, given within ninety (90) days after such fire
or casualty, or thirty (30) days after adjustment of the insurance claim for
such fire or casualty, whichever is sooner, specifying a date for the expiration
of the lease, which date shall not be more than sixty (60) days after the giving
of such notice, and upon the date specified in such notice the term of this
lease shall expire as fully and completely as if such date were the date set
forth above for the termination of this lease, and Tenant shall forthwith quit,
surrender and vacate the demised premises without prejudice however, to Owner’s
rights and remedies against Tenant under the lease provisions in effect prior to
such termination, and any rent owing shall be paid up to such date of damage or
destruction, and any payments of rent made by Tenant which were on account of
any period subsequent to such date shall be returned to Tenant. Unless Owner
shall serve a termination notice as provided for herein, Owner shall make the
repairs and restorations under the conditions of (b) and (c) hereof, with all
reasonable expedition, subject to delays due to adjustment of insurance claims,
labor troubles and causes beyond Owner’s control. After any such casualty,
Tenant shall cooperate with Owner’s restoration by removing from the demised
premises as promptly as reasonably possible, all of Tenant’s salvageable
inventory and movable equipment, furniture, and other property. Tenant’s
liability for rent shall resume five (5) business days after written notice from
Owner that the demised premises are substantially ready for Tenant’s occupancy
provided such notice is accurate. (e) Nothing contained hereinabove shall
relieve Tenant from liability that may exist as a result of damage from fire or
other casualty. Notwithstanding anything contained to the contrary in
subdivisions (a) through (e) hereof, including Owner’s obligation to restore
under subparagraph (b) above, each party shall look first to any insurance in
its favor before making any claim against the other party for recovery for loss
or damage resulting from fire or other casualty, and to the extent that such
insurance is in force and collectible, and to the extent permitted by law, Owner
and Tenant each hereby releases and waives all right of recovery with respect to
subparagraphs (b), (d), and (e) above, against the other or any one claiming
through or under each of them by way of subrogation or otherwise. The release
and waiver herein referred to shall be deemed to include any loss or damage to
the demised premises and/or to any personal property, equipment, trade fixtures,
goods and merchandise located therein. The foregoing release and waiver shall be
in force only if both releasors’ insurance policies contain a clause providing
that such a release or waiver shall not invalidate the insurance. If, and to the
extent, that such waiver can be obtained only by the payment of additional
premiums, then the party benefiting from the waiver shall pay such premium
within ten days after written demand or shall be deemed to have agreed that the
party obtaining insurance coverage shall be free of any further obligation under
the provisions hereof with respect to waiver of subrogation. Tenant acknowledges
that Owner will not carry insurance on Tenant’s furniture and/or furnishings or
any fixtures or equipment, improvements, or appurtenances removable by Tenant,
and agrees that Owner will not be obligated to repair any damage thereto or
replace the same. (f) Tenant hereby waives the provisions of Section 227 of the
Real Property Law and agrees that the provisions of this article shall govern
and control in lieu thereof. If the demised premises are totally damaged or
rendered wholly unusable by fire or other casualty and repair and restoration of
the same is not substantially completed within 150 days after such fire or other
casualty, Tenant may give Owner written notice that unless the repair and
restoration of said demised premises is substantially completed within 30 days
after the date of such notice, Tenant will end the term of this Lease. In the
event such repair and restoration is not substantially completed within 30 days
after the date of such notice, Tenant may at any time thereafter and prior to
substantial completion of such repair and restoration give Owner a second notice
ending the term of this Lease, whereupon the term of this Lease shall end on the
date 3 business days after Owner’s receipt of such second notice as if such date
was the date set forth in this Lease for the end of the term of this Lease.

 

Eminent Domain:          10. If the whole or any material part of the demised
premises shall be acquired or condemned by Eminent Domain for any public or
quasi public use or purpose, then, and in that event, the term of this lease
shall cease and terminate from the date of title vesting in such proceeding, and
Tenant shall have no claim for the value of any unexpired term of said lease,
and assigns to Owner, Tenant’s entire interest in any such award. Tenant shall
have the right to make an independent claim to the condemning authority for the
value of Tenant’s moving expenses and personal property, trade fixtures and
equipment, provided Tenant is entitled pursuant to the terms of the lease to
remove such property, trade fixtures and equipment at the end of the term, and
provided further such claim does not reduce Owner’s award.

 

Assignment, Mortgage, Etc.           11. Except as set forth herein, Tenant, for
itself, its heirs, distributees, executors, administrators, legal
representative, successors and assigns, expressly covenants, that it shall not
assign, mortgage or encumber this agreement, nor underlet, or suffer or permit
the demised premises or any part thereof to be used by others, without the prior
written consent of Owner in each instance. Transfer of the majority of the stock
of a corporate Tenant or the majority interest in any partnership or other legal
entity which is Tenant shall be deemed an assignment, which consent to an
assignment or sublease shall not be unreasonably conditioned, withheld or
delayed as set forth in Article 61 below. If this lease be assigned, or if the
demised premises or any part thereof be underlet or occupied by anybody other
than Tenant, Owner may, after default by Tenant, beyond the expiration of all
applicable notice and cure periods, collect rent from the assignee, undertenant
or occupant, and apply the net amount collected to the rent herein reserved, but
no such assignment, underletting, occupancy or collection shall be deemed a
waiver of this covenant, or the acceptance of the assignee, undertenant or
occupant as tenant, or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained. The consent by Owner
to an assignment or underletting shall not in any way be construed to relieve
Tenant from obtaining the express consent in writing of Owner to any further
assignment or underletting.

 

Electric Current:          12. Rates and conditions in respect to sub- metering
or rent inclusion, as the case may be, to be added in RIDER attached hereto.
Tenant covenants and agrees that at all times its use of electric current shall
not exceed the capacity of existing feeders to the building or the risers or
wiring installation and Tenant may not use any electrical equipment which, in
Owner’s opinion, reasonably exercised, will overload such installations or
interfere with the use thereof by other tenants of the building. The change at
any time of the character of electric service shall in no way make Owner liable
or responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.

 

Access to Premises:          13. Owner or Owner’s agents shall have the right
(but shall not be obligated) to enter the demised premises in any emergency at
any time, and at other reasonable times, upon reasonable advance notice to
Tenant which may be oral, to examine the same and to make such repairs,
replacements and improvements as Owner may deem necessary and reasonably
desirable to the demised premises or to any other portion of the building or
which Owner may elect to perform. Owner agrees that while exercising such right
of entry or making such repairs, replacements or improvements, Owner shall use
reasonable efforts to minimize interfering with the permitted use. Tenant shall
permit Owner to use and maintain and replace pipes, ducts, and conduits in and
through the demised premises and to erect new pipes, ducts, and conduits
therein, provided they are concealed within the walls, floors, or ceiling. Owner
may, during the progress of any work in the demised premises, take all necessary
materials and equipment into said premises without the same constituting an
eviction, nor shall the Tenant be entitled to any abatement of rent while such
work is in progress, nor to any damages by reason of loss or interruption of
business or otherwise except as set forth herein. Throughout the term hereof,
Owner shall have the right to enter the demised premises at reasonable hours
upon reasonable advance notice to Tenant which may be oral for the purpose of
showing the same to prospective purchasers or mortgagees of the building, and
during the last 24 months of the term, for the purpose of showing the same to
prospective tenant. If Tenant is not present to open and permit an entry into
the demised premises, Owner or Owner’s agents may enter the same whenever such
entry may be necessary or permissible by master key or forcibly, and provided
reasonable care is exercised to safeguard Tenant’s property, such entry shall
not render Owner or its agents liable therefore, nor in any event shall the
obligations of Tenant hereunder be affected.

 

Vault, Vault Space, Area:          14. No vaults, vault space or area, whether
or not enclosed or covered, not within the property line of the building, is
leased hereunder, anything contained in or indicated on any sketch, blue print
or plan, or anything contained elsewhere in this lease to be the contrary
notwithstanding. Owner makes no representation as to the location of the
property line of the building. All vaults and vault space and all such areas not
within the property line of the building, which Tenant may be permitted to use
and/or occupy, is to be used and/or occupied under a revocable license, and if
any such license be revoked, or if the amount of such space or area be
diminished or required by any federal, state or municipal authority or public
utility, Owner shall not be subject to any liability, nor shall Tenant be
entitled to any compensation or diminution or abatement of rent, nor shall such
revocation, diminution or requisition be deemed constructive or actual eviction.
Any tax, fee or charge of municipal authorities for such vault or area shall be
paid by Tenant.

 

Occupancy:          15. Tenant will not at any time use or occupy the demised
premises in violation of the certificate of occupancy issued for the building of
which the demised premises are a part. Tenant has inspected the demised premises
and accepts them as is, subject to the riders annexed hereto with respect to
Owner’s work, and latent defects, if any. In any event, Owner makes no
representation as to the condition of the demised premises, and Tenant agrees to
accept the same subject to violations, whether or not of record. Owner
represents and warrants that the certificate of occupancy issued for the
building permits the use of the demised premises for the uses permitted
hereunder.

 



 

 

 

Bankruptcy:          16. (a) Anything elsewhere in this lease to be contrary
notwithstanding, this lease may be cancelled by Owner by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events: (1) the commencement of a case in bankruptcy or
under the laws of any state naming Tenant (or a guarantor of any of Tenant’s
obligations under this lease) as the debtor which if involuntary is not
discontinued within ninety (90) days after commencement; or (2) the making by
Tenant (or a guarantor of any of Tenant’s obligations under this lease) of an
assignment or any other arrangement for the benefit of creditors under any state
statute. Neither Tenant or any person claiming through or under Tenant, or by
reason of any statute or order of court, shall thereafter be entitled to
possession of the premises demised but shall forthwith quit and surrender the
demised premises. If this lease shall be assigned in accordance with its terms,
the provisions of this Article 16 shall be applicable only to the party then
owning Tenant’s interest in this lease.

 

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised remises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such demised premises or any part
thereof be re-let by the Owner for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises so re-let during the term of the re-letting. Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than, the amount of the
difference referred to above.

 

Default:          17. (1) If Tenant defaults in fulfilling any of the covenants
of this lease other than the covenants for the payment of rent or additional
rent; or if the demised premises become abandoned; or if any execution or
attachment shall be issued against Tenant or any of Tenant’s property, whereupon
the demised premises shall be taken or occupied by someone other than Tenant; or
if this lease be rejected under § 365 if Title 11 of the U.S. Code (Bankruptcy
Code); or if Tenant shall have failed, after five (5) days written notice, to
redeposit with Owner any portion of the security deposit hereunder which Owner
has applied to the payment of any rent and additional rent due and payable
hereunder; or if Tenant shall be in default with respect to any other lease
between Owner and Tenant beyond the expiration of all applicable notice and cure
periods; then, in any one or more of such events, upon Owner serving a written
thirty (30) days notice upon Tenant specifying the nature of said default, and
upon the expiration of said thirty (30) days, if Tenant shall have failed to
comply with or remedy such default, or if the said default or omission
complained of shall be of a nature that the same cannot be completely cured or
remedied within said thirty (30) day period, and if Tenant shall not have
diligently commenced curing such default within such thirty (30) day period, and
shall not thereafter with reasonable diligence and in good faith, proceed to
remedy or cure such default, then if such default is continuing Owner may serve
a written five (5) days notice of cancellation of this lease upon Tenant, and
upon the expiration of said five (5) days this lease and the term thereunder
shall end and expire as fully and completely as if the expiration of such five
(5) day period were the day herein definitely fixed for the end and expiration
of this lease and the term thereof, and Tenant shall then quit and surrender the
demised premises to Owner, but Tenant shall remain liable as hereinafter
provided.

 

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein, or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required; then, and in any
of such events, Owner may without notice, re-enter the demised premises either
by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end. If Tenant
shall make default hereunder prior to the date fixed as the commencement of any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.

 

Remedies of Owner and Waiver of Redemption:          18. In case of any such
default, re-entry, ex- piration and/or dispossess by summary pro- ceedings or
otherwise, (a) the rent shall become due thereupon and be paid up to the time of
such re-entry, dispossess and/or expiration, (b) Owner may re-let the demised
premises or any part or parts thereof, either in the name of Owner or otherwise,
for a term or terms, which may at Owner’s option be less than or exceed the
period which would otherwise have constituted the balance of the term of this
lease, and may grant concessions or free rent or charge a higher rental than
that in this lease, and/or (c) Tenant or the legal representatives of Tenant
shall also pay to Owner as liquidated damages for the failure of Tenant to
observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the lease or leases of the
demised premises for each month of the period which would otherwise have
constituted the balance of the term of this lease. The failure of Owner to
re-let the demised premises, or any part or parts thereof, shall not release or
affect Tenant’s liability for damages. In computing such liquidated damages
there shall be added to the said deficiency such expenses as Owner may incur in
connection with re-letting, such as legal expenses, reasonable attorneys’ fees,
brokerage, advertising and for keeping the demised premises in good order or for
preparing the same for re-letting. Any such liquidated damages shall be paid in
monthly installments by Tenant on the rent day specified in this lease, and any
suit brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Owner to collect the deficiency for any
subsequent month by a similar proceeding. Owner, in putting the demised premises
in good order or preparing the same for re-rental may, at Owner’s option, make
such alterations, repairs, replacements, and/or decorations in the demised
premises as Owner, in Owner’s sole judgment, considers advisable and necessary
for the purpose of re-letting the demised premises, and the making of such
alterations, repairs, replacements, and/or decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Owner shall
in no event be liable in any way whatsoever for failure to re-let the demised
premises, or in the event that the demised premises are re-let, for failure to
collect the rent thereof under such re-letting, and in no event shall Tenant be
entitled to receive any excess, if any, of such net rents collected over the
sums payable by Tenant or Owner hereunder. In the event of a breach or
threatened breach by Tenant of any of the covenants or provisions hereof, Owner
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for. Mention in this lease of any particular remedy shall not
preclude Owner from any other remedy, in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the events of Tenant being evicted or dispossessed for
any cause, or in the event of Owner obtaining possession of the demised
premises, by reason of the violation by Tenant of any of the covenants and
conditions of this lease, or otherwise.

 

Fees and Expenses:          19. If Tenant shall default in the observance or
performance of any term or covenant on Ten- ant’s part to be observed or
performed under, or by virtue of, any of the terms or provisions in any article
of this lease, after notice, if required, and upon expiration of any applicable
grace period, if any (except in an emergency), then unless otherwise provided
elsewhere in this lease, Owner may immediately, or at any time thereafter and
without notice, perform the obligation of Tenant thereunder. If Owner, in
connection with the foregoing, or in connection with any default by Tenant in
the covenant to pay rent hereunder, makes any expenditures or incurs any
obligations for the payment of money, including but not limited to reasonable
attorneys’ fees, in instituting, prosecuting or defending any action or
proceeding, and prevails in any such action or proceeding, then Tenant will
reimburse Owner for such sums so paid, or obligations incurred, with interest
and costs. The foregoing expenses incurred by reason of Tenant’s default shall
be deemed to be additional rent hereunder, and shall be paid by Tenant to Owner
within twenty (20) days of rendition of any bill or statement to Tenant
therefore. If Tenant’s lease term shall have expired at the time of making of
such expenditures or incurring of such obligations, such sums shall be
recoverable by Owner, as damages.

 

Building Alterations and Management:          20. Owner shall have the right at
any time without the same constituting an eviction and without incurring
liability to Tenant therefor, to change the arrangement and/or location of
public entrances, passageways, doors, doorways, corridors, elevators, stairs,
toilets or other public parts of the building, and to change the name, number or
designation by which the building may be known. There shall be no allowance to
Tenant for diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner or
other Tenants making any repairs in the building or any such alterations,
additions and improvements. Owner will perform any such repairs, alterations,
additions and improvements with reasonable diligence and with a reasonable
effort to minimize interference with the permitted use. Furthermore, Tenant
shall not have any claim against Owner by reason of Owner’s imposition of such
controls of the manner of access to the building by Tenant’s social or business
visitors as the Owner may deem necessary for the security of the building and
its occupants.

 



 

 

 

No Representations by Owner:          21. Except as otherwise set forth herein,
neither Owner nor Owner’s agents have made any representations or promises with
respect to the physical condition of the building, the land upon which it is
erected or the demised premises, the rents, leases, expenses of operation or any
other matter or thing affecting or related to the demised premises, except as
herein expressly set forth, and no rights, easements or licenses are acquired by
Tenant by implication or otherwise, except as expressly set forth in the
provisions of this lease. Tenant has inspected the building and the demised
premises and is thoroughly acquainted with their condition and agrees to take
the same “as is” subject to Owner’s Work, and acknowledges that the taking of
possession of the demised premises by Tenant shall be conclusive evidence that
the said premises and the building of which the same form a part were in good
and satisfactory condition at the time such possession was so taken, except as
to latent defects. All understandings and agreements heretofore made between the
parties hereto are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant, and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

 

End of Term:          22. Upon the expiration or other termination of the term
of this lease, Tenant shall quit and surrender to Owner the demised premises,
“broom-clean”, in good order and condition, ordinary wear and damages which
Tenant is not required to repair as provided elsewhere in this lease excepted,
and Tenant shall remove all its property. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease. If the last day of the term of this lease or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday, unless it
be a legal holiday, in which case it shall expire at noon on the preceding
business day.

 

Quiet Enjoyment:          23. Owner covenants and agrees with Tenant that upon
Tenant paying the rent and addi- tional rent and observing and performing all
the terms, covenants and conditions, on Tenant’s part to be observed and
performed, Tenant may peaceably and quietly enjoy the premises hereby demised,
subject, nevertheless, to the terms and conditions of this lease including, but
not limited to, Article 31 hereof, and to the ground leases, underlying leases
and mortgages hereinbefore mentioned.

 

Failure to Give Possession:          24. Except as set forth herein, if Owner is
unable to give possession of the demised premises on the date of the
commencement of the term hereof because of the holding over or retention of
possession of any tenant, undertenant or occupants, or if the demised premises
are located in a building being constructed, because such building has not been
sufficiently completed to make the demised premises ready for occupancy, or
because of the fact that a certificate of occupancy has not been procured, or
for any other reason, Owner shall not be subject to any liability for failure to
give possession on said date and the validity of the lease shall not be impaired
under such circumstances, nor shall the same be construed in any way to extend
the term of this lease, but the rent payable hereunder shall be abated (provided
Tenant is not responsible for Owner’s inability to obtain possession or complete
construction) until after Owner shall have given Tenant written notice that the
Owner is able to deliver possession in condition required by this lease. If
permission is given to Tenant to enter into possession of the demised premises,
or to occupy premises other than the demised premises, prior to the date
specified as the commencement of the term of this lease, Tenant covenants and
agrees that such possession and/or occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this lease, except the obligation
to pay the fixed annual rent set forth in the preamble to this lease. The
provisions of this article are intended to constitute “an express provision to
the contrary” within the meaning of Section 223-a of the New York Real Property
Law.

 

No Waiver:          25. The failure of Owner to seek redress for vio- lation of,
or to insist upon the strict performance of, any covenant or condition of this
lease or of any of the Rules or Regulations, set forth or hereafter adopted by
Owner, shall not prevent a subsequent act which would have originally
constituted a violation from having all the force and effect of an original
violation. The receipt by Owner of rent and/or additional rent with knowledge of
the breach of any covenant of this lease shall not be deemed a waiver of such
breach, and no provision of this lease shall be deemed to have been waived by
Owner or Tenant unless such waiver be in writing signed by Owner or Tenant, as
the case may be. No payment by Tenant or receipt by Owner of a lesser amount
than the monthly rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated rent., nor shall any endorsement or statement
of any check or any letter accompanying any check or payment as rent be deemed
an accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided. No act or thing done by Owner or Owner’s
agents during the term hereby demised shall be deemed an acceptance of a
surrender of the demised premises, and no agreement to accept such surrender
shall be valid unless in writing signed by Owner. No employee of Owner or
Owner’s agent shall have any power to accept the keys of said premises prior to
the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.

 

Waiverof Trial by Jury:          26. It is mutually agreed by and between Owner
and Tenant that the respective parties hereto shall and they hereby do, waive
trial by jury in any action proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of, or in any way connected with, this
lease, the relationship of Owner and Tenant, Tenant’s use of, or occupancy of,
the demised premises, and any emergency statutory or any other statutory remedy.
It is further mutually agreed that in the event Owner commences any proceeding
or action for possession, including a summary proceeding for possession of the
demised premises, Tenant will not interpose any counterclaim of whatever nature
or description in any such proceeding, including a counterclaim under Article 4,
except for statutory mandatory counterclaims and Tenant will not seek to
consolidate any such proceeding or action for possession with any other action.
The foregoing shall not prohibit Tenant from bringing a separate plenary action
against Owner.

 

Inability to Perform:          27. This lease and the obligation of Tenant to
pay rent hereunder and perform all of the other covenants and agreements
hereunder on part of Tenant to be performed shall in no way be affected,
impaired or excused because Owner is unable to fulfill any of its obligations
under this lease, or to supply, or is delayed in supplying, any service
expressly or impliedly to be supplied, or is unable to make, or is delayed in
making, any repair, additions, alterations, or decorations, or is unable to
supply, or is delayed in supplying, any equipment, fixtures, or other materials,
if Owner is prevented or delayed from so doing by reason of strike or labor
troubles or any cause whatsoever including, but not limited to, government
preemption or restrictions, or by reason of any rule, order or regulation of any
department or subdivision thereof of any government agency, or by reason of the
conditions which have been or are affected, either directly or indirectly, by
war or other emergency.

 

Bills and Notices:          28. Except as otherwise in this lease provided any
notice, statement, demand or other communication required or permitted to be
given, rendered or made by either party to the other, pursuant to this lease or
pursuant to any applicable law or requirement of public authority, shall be in
writing (whether or not so stated elsewhere in this lease) and shall be deemed
to have been properly given, rendered or made, if sent by registered or
certified mail (express mail, if available), return receipt requested or by
courier guaranteeing overnight delivery and furnishing a receipt in evidence
thereof), addressed to the other party at the address hereinabove set forth
(except that after the date specified as the commencement of the term of this
lease, Tenant’s address, unless Tenant shall give notice to the contrary, shall
be the building), and shall be deemed to have been given, rendered or made (a)
on the date delivered if a business day, or if not, then the next business day,
if delivered to Tenant personally, (b) on the date delivered, if delivered by
overnight courier or (c) on the date which is two (2) business days after being
mailed. Either party may, by notice as aforesaid, designate a different address
or addresses for notices, statements, demand or other communications intended
for it. Notice given by Owner’s managing agent shall be deemed a valid notice if
addressed and set in accordance with the provisions of this Article. At Owner’s
option, notices and bills to Tenant may be sent by hand delivery. Rent bills may
be sent by first class mail.

 



 

 

 

Services Provided by Owners:          29. As long as Tenant is not in default
under any of the covenants of this lease beyond the applicable grace period
provided in this lease for the curing of such defaults, Owner shall provide: (a)
necessary elevator facilities on business days from 8 a.m. to 6 p.m. and have
one elevator subject to call at all other times; (b) heat to the demised
premises when and as required by law, on business days from 8 a.m. to 6 p.m.;
(c) water for ordinary lavatory, cleaning and pantry purposes, but if Tenant
uses or consumes water for any other purposes or in unusual quantities (of which
fact Owner shall be the judge in its reasonable judgment), Owner may install a
water meter at Tenant’s expense, which Tenant shall thereafter maintain at
Tenant’s expense in good working order and repair, to register such water
consumption, and Tenant shall pay for water consumed as shown on said meter as
additional rent as and when bills are rendered; (d) cleaning service for the
demised premises on business days at Owner’s expense provided that the same are
kept in order by Tenant in accordance with the attached cleaning specifications.
No one other than persons approved by Owner shall be permitted to enter said
premises or the building of which they are a part for such purpose. Tenant shall
pay Owner the cost of removal of any of Tenant’s refuse and rubbish from the
building in excess of standard office rubbish; (e) if the demised premises are
serviced by Owner’s air conditioning/cooling and ventilating system, air
conditioning/cooling will be furnished to Tenant from May 15th through September
30th on business days (Mondays through Fridays, holidays excepted) from 8:00
a.m. to 6:00 p.m., and ventilation will be furnished on business days during the
aforesaid hours except when air conditioning/cooling is being furnished as
aforesaid. If Tenant requires air conditioning/cooling or ventilation for more
extended hours or on Saturdays, Sundays or on holidays, as defined under Owner’s
contract with the applicable Operating Engineers contract, Owner will furnish
the same at Tenant’s expense. RIDER to be added in respect to rates and
conditions for such additional service; (f) Owner reserves the right to stop
services of the heating, elevators, plumbing, air-conditioning, electric, power
systems or cleaning or other services, if any, when necessary by reason of
accident, or for repairs, alterations, replacements or improvements necessary or
desirable in the judgment of Owner, for as long as may be reasonably required by
reason thereof, Owner shall make reasonable efforts to minimize interference
with the permitted use and shall endeavor to provide Tenant with reasonable
advance notice of such stoppage; and (g) Owner shall permit telecommunication
service providers already servicing the Building to provide telecommunication
services to Tenant subject to Owner’s reasonable rules. If the building of which
the demised premises are a part supplies manually operated elevator service,
Owner at any time may substitute automatic control elevator service and proceed
diligently with alterations necessary therefore without in any way affecting
this lease or the obligations of Tenant hereunder.

 

Captions:          30. The Captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
lease nor the intent of any provisions thereof.

 

Definitions:          31. The term “office”, or “offices”, wherever used in this
lease, shall not be construed to mean premises used as a store or stores, for
the sale or display, at any time, of good, wares or merchandise, of any kind, or
as a restaurant, shop, booth, bootblack or other stand, barber shop, or for
other similar purposes, or for manufacturing. The term “Owner” means a landlord
or lessor, and as used in this lease means only the owner, or the mortgagee in
possession for the time being, of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales or conveyance, assignment or
transfer of said land and building, or of said lease, or in the event of a lease
of said building, or of the land and building, the said Owner shall be, and
hereby is, entirely freed and relieved of all covenants and obligations of Owner
hereunder arising on or after the date of such transaction, and it shall be
deemed and construed without further agreement between the parties or their
successors in interest, or between the parties and the purchaser, at any such
sale, or the said lessee of the building, or of the land and building, that the
purchaser, grantee, assignee or transferee or the lessee of the building has
assumed and agreed to carry out any and all covenants and obligations of Owner,
hereunder. The words “re-enter” and “re-entry” as used in this lease are not
restricted to their technical legal meaning. The term “business days’ as used in
this lease shall exclude Saturdays, Sundays and all days as observed by the
State or Federal Government as legal holidays and those designated as holidays
by the applicable building service union employees service contract, or by the
applicable Operating Engineers contract with respect to HVAC service. Wherever
it is expressly provided in this lease that consent shall not be unreasonably
withheld, such consent shall not be unreasonably delayed.

 

Adjacent Excavation-Shoring:          32. If an excavation shall be made upon
land adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation, a
license to enter upon the demised premises for the purpose of doing such work as
said person shall deem necessary to preserve the wall or the building, of which
demised premises form a part, from injury or damage, and to support the same by
proper foundations, without any claim for damages or indemnity against Owner, or
diminution or abatement of rent.

 

Rules and Regulations:          33. Tenant and Tenant’s servants, employees,
agents, visitors, and licensees shall observe faithfully and comply with, the
Rules and Regulations and such other and further reasonable Rules and
Regulations as Owner and Owner’s agents may from time to time adopt, provided
that Tenant is given at least ten (10) days prior advance notice of such
additional Rules and Regulations. Notice of any additional Rules or Regulations
shall be given in such manner as Owner may elect. In case Tenant disputes the
reasonableness of any additional Rules or Regulations hereafter made or adopted
by Owner or Owner’s agents, the parties hereto agree to submit the question of
the reasonableness of such Rules or Regulations for decision to the New York
office of the American Arbitration Association, whose determination shall be
final and conclusive upon the parties hereto. The right to dispute the
reasonableness of any additional Rules or Regulations upon Tenant’s part shall
be deemed waived unless the same shall be asserted by service of a notice, in
writing, upon Owner, within fifteen (15) days after the giving of notice
thereof. Nothing in this lease contained shall be construed to impose upon Owner
any duty or obligation to enforce the Rules and Regulations or terms, covenants
or conditions in any other lease, as against any other tenant, and Owner shall
not be liable to Tenant for violation of the same by any other tenant, its
servants, employees, agents, visitors or licensees. In the event of any conflict
between the Rules and Regulations and this lease, this lease shall govern. Owner
shall not enforce the Rules and Regulations against Tenant in a discriminatory
manner.

 

Security:          34. Tenant shall deposit with Owner on the date that Tenant
takes occupancy of the demised premises the sum of $500,000.00 as security for
the faithful performance and observance by Tenant of the terms, provisions and
conditions of this lease; it is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent, Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent, or any other sum as to
which Tenant is in default, or for any sum which Owner may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this lease, including but not limited to, any
damages or deficiency in the re-letting of the demised premises, whether such
damages or deficiency accrued before or after summary proceedings or other
re-entry by Owner. In the case of every such use, application or retention,
Tenant shall, within five (5) days after demand, pay to Owner the sum so used,
applied or retained which shall be added to the security deposit so that the
same shall be replenished to its former amount. If Tenant is not then in default
of any of the terms, provisions, covenants and conditions of this lease (or, if
such default then exists, upon the cure of the same), the security shall be
returned to Tenant promptly after the date fixed as the end of the lease and
after delivery of entire possession of the demised premises to Owner. In the
event of a sale of the land and building, or leasing of the building, of which
the demised premises form a part, Owner shall have the right to transfer the
security to the vendee or lessee, and Owner shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look to the new Owner solely for the return of said security, and it is agreed
that the provisions hereof shall apply to every transfer or assignment made of
the security to a new Owner. Tenant further covenants that it will not assign or
encumber, or attempt to assign or encumber, the monies deposited herein as
security, and that neither Owner nor its successors or assigns shall be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.

 

(a)At any time, Tenant may furnish Owner a binding, unconditional, irrevocable
standby letter of credit in form satisfactory to Owner, in amount equal to the
security required to be deposited by Tenant under the Lease, to be issued by a
commercial bank or savings bank acceptable to Owner payable to Joseph P. Day
Realty Corp., as Agent for the Owner, 9 East 40th Street, New York, N.Y. 10016
and to expire not earlier than 1 year from the date of issuance thereof (the
"Letter of Credit") and to be renewed on a year to year basis unless the bank
shall have notified Owner at least 60 days before the expiration of the Letter
of Credit that it is not renewing the Letter of Credit for the following year
with a final expiration date at least one month after the end of the term of
this Lease set forth on the first page of this Lease. Owner shall have the right
to present the Letter of Credit and draw the full amount thereof upon submitting
a written notice to the issuer specifying any of the following events:

 

(i)If Tenant shall default in payment of any fixed rent, escalations or
additional rent for 10 days after the same shall become due and such default
shall not be cured;

 

(ii)If Tenant shall default in the performance or observance of any other
covenant or condition of this Lease on the part of Tenant to be performed or
observed and such default shall not be cured after Owner shall have given Tenant
written notice thereof, as provided in this Lease; or

 

(iii)If Owner shall have received a notice from the bank that it is not renewing
the letter of credit for the following year, unless Tenant furnishes a
substitute letter of credit within 10 days of the date of the bank’s notice of
nonrenewal.

 



 

 



 

(b)Upon receipt of the proceeds of the Letter of Credit, Owner shall hold the
same subject to the provisions of Articles 34 and 48 of this Lease, as security
for the full and faithful performance and observance by Tenant of all of the
covenants and conditions of this Lease on its part to be performed or observed
(collectively, "Tenant's obligations"). Tenant shall not be entitled to have
said security deposit, or any part thereof, applied in payment of any
installments of rent or additional rent falling due under this Lease, but only
to have the same returned to it upon the expiration or earlier termination of
this Lease, provided Tenant shall not then be in default hereunder, or if then
in default, after Tenant has fully cured such default.

 

(c)If the Letter of Credit shall be in effect upon the expiration or earlier
termination of this Lease, the Letter of Credit shall be surrendered by Owner
for cancellation, provided Tenant shall not then be in default under this Lease.

 

(d)In the event of a sale or lease of the Building, Owner shall have the right
to transfer the security to the vendee or lessee and Owner shall thereupon be
released by Tenant from all liability for the return of such security; and
Tenant agrees to look solely to the new owner for the return of said security;
and it is agreed that the provisions hereof shall apply to every subsequent
transfer or assignment made of the security to a new owner.

 

(e)Except in connection with an assignment permitted under this Lease, Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the letter of credit deposited herein as security and that neither
Owner nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.

 

Estoppel Certificate:          35. Tenant, at any time, and from time to time,
upon at least ten (10) days prior notice by Owner, shall execute, acknowledge
and deliver to Owner, and/or to any other person, firm or corporation specified
by Owner, a statement certifying that to Tenant’s actual knowledge after due
inquiry, this lease is unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications), stating the dates to which the rent and
additional rent have been paid, and stating whether or not there exists any
default by Owner under this lease, and, if so, specifying each such default and
such other information as shall be required of Tenant.

 

Successors and Assigns:          36. The covenants, conditions and agreements
contained in this lease shall bind and inure to the benefit of Owner and Tenant
and their respective heirs, distributees, executors, administrators, successors,
and except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner’s estate and interest in the land and building, for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partner, member, officer
or director thereof, disclosed or undisclosed), shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under, or with respect to, this lease, the relationship of Owner and
Tenant hereunder, Owner shall look only to Tenant for the satisfaction of
Owner’s remedies for the collection of a judgment (or other judicial process)
against Tenant in the event of any default by Tenant hereunder, and no partner,
member, officer or director of Tenant, disclosed or undisclosed, shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Owner’s remedies under, or with respect to, this lease or the relationship of
Owner and Tenant hereunder except pursuant to Article 69 below.

 

In Witness Whereof, Owner and Tenant shall have respectively signed and sealed
this lease as of the day and year first above written.

 

    JOSEPH P. DAY REALTY CORP., AS AGENT FOR Witness for Owner:   800 THIRD
AVENUE ASSOCIATES, LLC     (OWNER)           BY: /s/ RICHARD TEICHMAN      
Witness for Tenant:   LIQUID HOLDINGS GROUP, INC.     (TENANT)       /s/
VIRGINIA TALERICO   BY: /s/ BRIAN M. STORMS



    FEDERAL IDENTIFICATION #: 46-3252142

 

 

 

 

IMPORTANT- PLEASE READ

 

RULES AND REGULATIONS ATTACHED TO AND

MADE A PART OF THIS LEASE

IN ACCORDANCE WITH ARTICLE 33.

 

1.            The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by Tenant or used for any purpose other than for ingress or egress from the
demised premises, and for delivery of merchandise and equipment in a prompt and
efficient manner using elevators and passageways designed for such delivery by
Owner. There shall not be used in any space, or in the public hall of the
building, either by any tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and sideguards. If said premises are situated on the ground floor of the
building, Tenant thereof shall further, at Tenant’s expense, keep the sidewalk
and curb in front of said premises clean and free from ice, snow, dirt and
rubbish.

 

2.            The water and wash closets and plumbing fixtures shall not be used
for any purposes other than those for which they were designed or constructed,
and no sweepings, rubbish, rags, acids or other substances shall be deposited
therein, and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, whether or not caused by
the Tenant, or its clerks, agents, employees or visitors.

 

3.            No carpet, rug or other article shall be hung or shaken out of any
window of the building and Tenant shall not sweep or throw, or permit to be
swept or thrown, from the demised premises any dirt or other substances into any
of the corridors or halls, elevators, or out of the doors or windows or
stairways of the building, and Tenant shall not use, keep or permit to be used
or kept, any foul or noxious gas or substance in the demised premises, or permit
or suffer the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish , or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.

 

4.            No awnings or other projections shall be attached to the outside
walls of the building without the prior written consent of Owner.

 

5.            No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside of
the demised premises or the building, or on the inside of the demised premises
if the same is visible from the outside of the demised premises, without the
prior written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant. Interior signs on doors and
directory tablet shall be inscribed, painted or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.

 

6.            Tenant shall not mark, paint, drill into, or in any way deface,
any part of the demised premises or the building of which they form a part. No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Owner, and as Owner may direct. Tenant shall not lay
linoleum, or other similar floor covering, so that the same shall come in direct
contact with the floor of the demised premises, and, if linoleum or other
similar floor covering is desired to be used, an interlining of builder’s
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited.

 

7.            No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by Tenant, nor shall any changes be made in existing
locks or mechanism thereof. Tenant must, upon the termination of his tenancy,
restore to Owner all keys of stores, offices and toilet rooms, either furnished
to, or otherwise procured by, Tenant, and in the event of the loss of any keys,
so furnished, Tenant shall pay to Owner the cost thereof.

 

8.            Freight, furniture, business equipment, merchandise and bulky
matter of any description shall be delivered to and removed from the demised
premises only on the freight elevators and through the service entrances and
corridors, and only during hours and in a manner approved by Owner, Owner
reserves the right to inspect all freight to be brought into the building and to
exclude from the building all freight which violates any of these Rules and
Regulations of the lease, or which these Rules and Regulations are a part.

 

9.            Canvassing, soliciting and peddling in the building is prohibited
and Tenant shall cooperate to prevent the same.

 

10.          Owner reserves the right to exclude from the building all persons
who do not present a pass to the building signed by Owner. Owner will furnish
passes to persons for whom Tenant requests same in writing. Tenant shall be
responsible for all persons for whom he requests such pass, and shall be liable
to Owner for all acts of such persons. Tenant shall not have a claim against
Owner by reason of Owner excluding from the building any person who does not
present such pass.

 

11.          Owner shall have the right to prohibit any advertising by Tenant
which in Owner’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from owner,
Tenant shall refrain from or discontinue such advertising.

 

12.          Tenant shall not bring or permit to be brought or kept in or on the
demised premises, any inflammable, combustible, explosive, or hazardous fluid,
material, chemical or substance, or cause or permit any odors of cooking or
other process, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.

 

13.          If the building contains central air conditioning and ventilation,
Tenant agrees to keep all windows closed at all times and to abide by all rules
and regulations issued by Owner with respect to such services. If Tenant
requires air conditioning or ventilation after the usual hours, Tenant shall
give notice in writing to the building superintendent prior to 3:00 p.m. in the
case of services required on weekdays, and prior to 3:00 p.m. on the day prior
tin case of after hours service required on weekends or on holidays. Tenant
shall cooperate with Owner in obtaining maximum effectiveness of the cooling
system by lowering and closing venetian blinds and/or drapes and curtains when
the sun’s rays fall directly on the windows of the demised premises.

 

14.          Tenant shall not move any safe, heavy machinery, heavy equipment,
bulky matter, or fixtures into or out of the building without Owner’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the
Administrative Code of the City of New York and all other laws and regulations
applicable thereto, and shall be done during such hours as Owner may designate
in its reasonable discretion.

 

15.          Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and
agrees, at its sole cost and expenses, to comply with all present and future
laws, orders, and regulations, of all state, federal, municipal, and local
governments, departments, commissions and boards regarding the collection,
sorting, separation and recycling of waste products, garbage, refuse and trash.
Tenant shall sort and separate such waste products, garbage, refuse and trash
into such categories as provided by law. Each separately sorted category of
waste products, garbage, refuse and trash shall be placed in separate
receptacles reasonably approved by Owner. Such separate receptacles may, at
Owner’s option, be removed from the demised premises in accordance with a
collection schedule prescribed by law. Tenant shall remove, or cause to be
removed by a contractor acceptable to Owner, at Owner’s sole discretion, such
items as Owner may expressly designate. (2) Owner’s Rights in Event of
Noncompliance. Owner has the option to refuse to collect or accept from tenant
waste products, garbage, refuse or trash (a) that is not separated and sorted as
required by law or (b) which consists of such items as Owner may expressly
designate for Tenant’s removal, and to require Tenant to arrange for such
collection at Tenant’s sole cost and expense, utilizing a contractor
satisfactory to Owner. Tenant shall pay all costs, expenses, fines, penalties or
damages that may be imposed on Owner or Tenant by reason of Tenant’s failure to
comply with the provisions of this Building Rule 15, and, at Tenant’s sole cost
and expense, shall indemnity, defend and hold Owner harmless (including
reasonable legal fees and expenses) from and against any actions, claims and
suits arising from such noncompliance, utilizing counsel reasonably satisfactory
to Owner.

 

 

 

 

STANDARD LEASE RIDER

 

37. RIDER PROVISIONS PARAMOUNT

 

If and to the extent that any of the provisions of this Rider conflict or are
otherwise inconsistent with any of the preceding printed provisions of this
Lease, whether or not such inconsistency is expressly noted in this Rider, the
provisions of this Rider shall prevail, and in case of inconsistency with the
Rules and Regulations, shall be deemed a waiver of such Rules and Regulations
with respect to this Tenant to the extent of such inconsistency.

 

38. BINDING EFFECT

 

It is specifically understood and agreed that this Lease is offered to Tenant
for signature by the managing Agent of the Building solely in its capacity as
such Agent and subject to Owner's acceptance and approval, and that Tenant shall
have affixed its signature hereto with the understanding that such act shall
not, in any way, bind Owner or its Agent until such time as this Lease shall
have been approved and executed by the managing Agent or the Owner and delivered
to Tenant. If on the signing or at any time during the term of this lease, the
"Owner" is acting as such in fiduciary capacity or capacities, then such "Owner"
shall not be bound hereby or be liable hereunder or for any covenant or
warranty, expressed or implied, otherwise than in such capacity or capacities.

 

39. REAL ESTATE TAX ESCALATION

 

Tenant shall pay Owner as additional rents the amounts set forth in this Article
39.

 

A. The following definitions shall apply:

 

1. "Taxes" shall mean the real estate taxes and assessments and special
assessments imposed upon the Building and/or the land ("the Building") by any
governmental bodies or authorities for any purpose whatsoever or any other
governmental charges whether general or special, ordinary or extraordinary,
foreseen or unforeseen, which may be levied or assessed with respect to the
Building during the term of this Lease or any renewal thereof whether the
increase results from a higher tax rate or an increase in the assessed value of
the Building or both or other means of increase. If at any time after the date
hereof the methods of taxation prevailing on the date hereof shall be altered so
that in lieu of, or as an addition to or as a substitute for the whole or any
part of the taxes, assessments, levies, impositions or charges now levied,
assessed or imposed on real estate and the improvements thereof, there shall be
levied, assessed and imposed (i) a tax, assessment, levy or otherwise on the
rents received therefrom, or (ii) a license fee measured by the rent payable by
Tenant to Owner, or (iii) any other additional or substitute tax, assessment,
levy, imposition or charge, then all such taxes, assessments, levies,
impositions or charges or the part thereof so measured or based shall be deemed
to be included within the term "Taxes" for the purpose hereof. Taxes shall not
include any inheritance, estate, succession, transfer, gift, franchise,
corporation, income or profit tax or excess profits that is or may be imposed
upon Owner, nor shall Taxes include any interest, penalties or fines. Tenant
agrees to pay Tenant's Share of the actual reasonable costs incurred by Owner in
any tax protest or reduction proceedings, including (to the extent reasonable)
attorneys, accountants and appraiser's fees and any other filing or court fees
or other costs, disbursements or expenses incurred with relation to each Tax
Year during the term of this Lease.

 

2. "Base Tax" shall mean the average of Taxes, as finally determined by
settlement, court decision or otherwise, for the fiscal Tax Year ending June 30,
2014.

 

3. "Tax Year" shall mean the fiscal year for which Taxes are levied by the
governmental authority.

 

4. "Tenant's Share" shall be 2.446%throughout the term of this Lease
irrespective of the bulk of the Building and the Demised Premises and any
additions or demolition at any time during the term hereof.

 

5. "Building" shall mean the land and building known as 800 Third Avenue in the
borough of Manhattan, city and state of New York of which the Demised Premises
form a part.

 

B. 1. If, for any reason, the Taxes for any Tax Year occurring in whole or in
part during the term of the Lease shall be more than the Base Tax, Tenant shall
pay as additional rent for such Tax Year an amount equal to Tenant's Share of
the amount by which the Taxes for such Tax Year are greater than the Base Tax
(prorated for any partial year within the term). (The amount payable by Tenant
is hereinafter called the "Tax Payment.") Owner or Agent shall furnish Tenant
with a statement showing the calculations for any year in which a Tax Payment is
due and if requested with copies of the tax bills. Said statement shall be
deemed final and binding on Tenant unless disputed by Tenant within 30 days
after receipt thereof.

 

2. In the event the Base Tax is reduced as a result of settlement, court
decision or of any other appropriate proceeding or agreement, Owner shall have
the right to adjust the amount of Tax Payment due from Tenant for any Tax Year
in which Tenant is or was obligated to pay a Tax Payment hereunder to reflect
the new Base Tax, and Tenant agrees to pay the amount of said adjustment on the
next rental installment day immediately following receipt of a rent statement
from Owner setting forth the amount of said adjustment, together with an
explanation therefor.

 

C. With respect to any period at the commencement or expiration of the term,
which shall constitute a partial Tax Year, Owner's statement shall apportion the
amount of the Tax Payment due hereunder.

 

D. Beginning with the first Tax Year in which Taxes are greater than the Base
Tax, the Tax Payment for that year and subsequent years shall be paid in full
promptly after billing.

 

E. Owner shall be under no obligation to contest the Taxes or the assessed
valuation of the land and the Building for any Tax Year or to refrain from
contesting the same, and may settle any such contest on such terms as Owner in
its sole judgment considers proper.

 

F. Owner's failure during the Lease term to prepare and deliver any statements
or bill for Tax Payment, or Owner's failure to make a demand under this Article
39 or under any other provisions of this Lease shall not in any way be deemed to
be a waiver of or cause Owner to forfeit or surrender its right to collect any
items of additional rent which may have become due pursuant to this Article 39
so long as Owner delivers to Tenant a bill for a Tax Payment within one year
after the later of (a) the expiration of the Tax Year for which such Tax Payment
is due, or (b) the final determination of the amount of said Taxes or (c) the
date Owner receives notice of the final determination of the Base Tax or any
other article of this Lease during the term of this Lease. Tenant's liability
for the additional rent due under this Article 39 shall survive the expiration
or sooner termination of this Lease.

 

G. In no event shall any adjustment of Tax Payments hereunder result in a
decrease of the fixed rent or additional rent payable pursuant to any other
provisions of this Lease, it being agreed that the payment of additional rent
under this Article 39 is an obligation supplemental and in addition to Tenant's
obligation to pay fixed rent.

 

40. INTENTIONALLY OMITTED

 

41. INTENTIONALLY OMITTED.

 

42. HEATING COSTS

 

Tenant agrees that in the event Heating Costs for any calendar year shall be
greater than the Heating Costs for the calendar year preceding the execution
date of this Lease as a result of but not limited to increases in or additions
to the number of units used, rates, fuel adjustments, taxes, surcharges, energy
charges or charges of any kind, Tenant agrees to pay to Owner within ten (10)
days after receipt of Owner's statement, 2.446% of such excess for the
particular calendar year (prorated for any partial year within the term). Such
statement shall be deemed final and binding on Tenant unless disputed by Tenant
within 30 days after receipt thereof. Heating Costs as used in this Article 42
shall mean fuel costs if Owner continues to use its own heating plant or the
cost of outside heating or steam if the Owner uses an off-premises heating
service.

 

43. LOCAL LAWS

 

If any alterations, installations, changes or improvements to the Building,
including, but not limited to, the Demised Premises are made by Owner in order
to comply with New York City Local Law No. 5 (fire protection) and New York City
Law No. 10 (building condition) and any other local law as each may be amended
or any successor law of like import, (or any Federal, State or local law or
government regulations enacted subsequent to the date hereof) at any time after
the date of this Lease and prior to the expiration date of this Lease, the cost
of any such alterations shall, for the purposes of this Article 43, be deemed
amortized by Owner in accordance with an amortization schedule with a reasonable
interest factor included therein, determined by Owner in Owner's reasonable
judgment, and during each calendar year which shall include any part of the
demised term for which such an amortization shall be applicable, Tenant shall
pay to Owner a sum equal to 2.446% of such amortization and interest applicable
to such calendar year (prorated for any partial year within the term). Owner
shall deliver to Tenant a statement setting forth the amount due. Such statement
shall be deemed final and binding on Tenant unless disputed by Tenant within 30
days after receipt thereof.

 

44. ADDITIONAL RENT

 

All escalation rents, additional rent and any and all other payments, charges
and sums due by the Tenant to the Owner under this Lease whether or not
designated as such shall be deemed rent for all purposes hereunder and by law,
and the failure to pay any such amount shall subject the Tenant to the same
rights and remedies of the Owner including the right to commence summary
proceedings for nonpayment of rent as if such escalation rent, additional rent
and other payments, charges and sums due were Fixed Annual Base Rent hereunder.

 

1

 

 

45. ACCEPTANCE OF RENT

 

If Tenant is in arrears in the payment of fixed rent or additional rent, Tenant
waives its rights, if any, to designate the items in arrears against which any
payments made by Tenant are to be credited, and Owner may apply any of such
payments to any such items in arrears as Owner, in its sole discretion, shall
determine, irrespective of any designation or request by Tenant as to the items
against which any such payments shall be credited. No payment by Tenant nor
receipt by Owner of a lesser amount than may be required to be paid hereunder
shall be deemed to be other than on account of any payment nor shall any
endorsement or statement on any check or any letter accompanying any check
tendered as payment be deemed an accord and satisfaction and Owner may accept
such check or payment without prejudice to Owner's right to recover the balance
of such payment due or pursue any other remedy in this Lease provided or at law.
No receipt of monies by Owner from Tenant, after any reentry or after the
cancellation or termination of this Lease in any lawful manner shall reinstate
this Lease; and after the service of notice to terminate this Lease, or after
the commencement of any action, proceeding or other remedy, Owner may demand,
receive and collect any monies due and apply this on account of Tenant's
obligations under this Lease but without in any respect affecting such notice,
action, proceeding or remedy, except that if a money judgment is being sought in
any such action or proceeding, the amount of such judgment shall be reduced by
such payment. All checks rendered to the Owner as and for the rent of the
Demised Premises shall be deemed payments for the account of the Tenant.
Acceptance by the Owner of rent from anyone other than the Tenant shall not be
deemed to operate as an attornment to the Owner by the payer of such rent or as
a consent by the Owner to an assignment or subletting by the Tenant to the
Demised Premises to such payer, or as a modification of the provisions of this
Lease.

 

46. LATE PAYMENT

 

If Tenant shall fail to pay any installment of rent, additional rent or other
charges when first due hereunder (irrespective of any grace period as may be
applicable thereto) and such payment was not received in the office of the
Owner's Agent on or before the tenth (10th) day after such payment was first
due, then interest at the rate of one and one half-percent (1-1/2%) per month
for each month or portion of a month may be charged on such sum not paid when
first due and payable hereunder, and such interest shall be deemed to accrue as
additional rent hereunder, shall appear on subsequent rent bills and shall be
paid to Owner upon billing or upon demand made from time to time, but in any
event no later than the time of payment of the delinquent sum. If such interest
from time to time shall exceed the rate permitted under the laws of the State of
New York to be charged on late payments of sums of money due pursuant to a
lease, then the interest shall be reduced to said legal maximum rate. Such late
charge shall be without prejudice to any of Owner's rights and remedies
hereunder for nonpayment of rent and shall be in addition thereto. If Tenant
shall submit to Owner a check which is dishonored for any reason, Tenant shall
pay to Owner as Additional Rent an additional $200.00 for Owner’s expenses, and
all future payments required by Tenant under this lease shall be made by
certified or bank check.

 

47. RENT CONTROL

 

If the annual base rental or any additional rent shall be or become
uncollectible, reduced or required to be refunded by virtue of any law,
governmental order or regulation, or direction of any public officer or body
pursuant to law, Tenant shall within ten (10) days of request enter into an
agreement or agreements and take such other action as Owner may request, as may
be legally permissible, to permit Owner to collect the maximum annual base rent
and additional rent which may from time to time during the continuance of such
rent restriction be legally permissible, but not in excess of the amounts of
annual base rent or additional rent payable under this Lease. Upon the
termination of such rent restriction prior to the termination of the term of
this Lease, (a) the annual base rent and additional rent, after such
termination, shall become payable under this Lease in the amount of the annual
base rent and additional rent set forth in this Lease for the period following
such termination, and (b) Tenant shall pay to Owner, to the maximum extent
legally permissible, an amount equal to (i) the annual base rent and additional
rent which would have been paid pursuant to this Lease but for such rent
restriction less (ii) the annual base rent and additional rent paid by Tenant to
Owner during the period that such rent restriction was in effect. This provision
shall survive the expiration or earlier termination of this Lease to the maximum
enforceable extent.

 

48. TENANT'S SECURITY

 

Owner shall unless prohibited by law or by the general policies of lending
institutions in New York City deposit the security in an interest-bearing
account with a bank selected by Owner. All interest which shall accrue on the
security shall be held as additional security in accordance with this Lease.
Owner shall be entitled to an administrative fee equal to the lesser of 1% per
year upon the security deposited by the Tenant and (ii) the amount of interest
earned that year on the security.

 

49. INTENTIONALLY OMITTED.

 

50. TENANT'S CLEANING

 

Owner shall at its expense perform or cause others to perform cleaning of the
demised premises pursuant to Article 29 (d) above.

 

The Tenant agrees Tenant will employ such office cleaning and maintenance
contractor as the Owner may from time to time designate for all waxing,
polishing and maintenance work in the Demised Premises above any cleaning
services which may be provided by Owner pursuant to this Lease. The Tenant shall
not employ any other contractor or individual without the Owner's prior written
consent which consent shall be in Owner's sole discretion. Tenant recognizes
that this provision is for the security of the Building. The foregoing shall not
preclude Tenant or its employees from performing any of the foregoing work. In
connection with all refuse, Tenant agrees to comply with all governmental rules
and reasonable regulations and rules of the building carter as to separation of
refuse and other refuse recycling requirements and in connection therewith to
pay for any required refuse bags.

 

51. RESTRICTIONS ON USAGE

 

A. Tenant covenants and agrees that during the term of this Lease neither
Tenant, assignee nor any subtenant (if the same are permitted pursuant to this
Lease) will use as its name or as part of its name (under which it conducts
business) any name which, regardless of the spelling thereof, has the same or
similar sound or meaning as the words "MEDICAL CENTER", "MEDICAL GROUP" or
"MEDICAL TREATMENT CENTER".

 

B. Notwithstanding anything to the contrary contained in this Lease, Tenant
covenants and agrees that Tenant will not use the Demised Premises or any part
thereof or permit the Demised Premises or any part thereof to be used:

 

(a)for retail banking, trust company or safe deposit business;

 

(b)as or by a retail commercial or savings bank, as or by a trust company, as or
by a savings and loan association, as or by a loan company or as or by a credit
union;

 

(c)for the sale of traveler's checks and/or foreign exchange;

 

(d)as a restaurant and/or bar, and/or for the sale of soda and/or beverages
and/or food or sandwiches and/or ice cream and/or baked goods;

 

(e)as a diagnostic medical center and/or for the practice of medicine or health
services;

 

(f)as a school of any kind including but not limited to the teaching of or
instructions or giving courses in either secretarial skills, and/or languages
and/or the operation of office equipment and/or business machines;

 

(g)for telephone answering, messenger, photocopying, express mail services for
other than Tenant;

 

(h)as an employment, placement or recruiting agency or similar activity.

 

52. INDEMNIFICATION AND INSURANCE

 

At all times during this Lease or any extension thereof, Tenant must procure and
maintain the following insurance coverage for the mutual benefit of Tenant and
Owner. All carriers used must be rated at least A- VII by AM Best rating
service.

 

I.Workers Compensation and Employers Liability

 

(a)Statutory Workers Compensation (including occupational disease) in accordance
with the law and including applicable other states endorsement.

 

(b)Employers Liability Insurance in accordance with State law.

 

II.All Risk Property Insurance with limits dedicated to the Demised Premises
with respect to all of its personal property, including removable trade
fixtures, located in the Demised Premises and on all additions and improvements
made by Tenant for 100% of the full replacement value and naming Owner as loss
payee as their interests may appear.

 

(a)Business interruption insurance (including rental value) in an annual
aggregate amount equal to the estimated loss of business income from the Lease
of the Property (including, without limitation, the loss of all Rents and
additional Rents payable by all of the lessees under the Leases (whether or not
such Leases are terminable in the event of a fire or casualty), up to
$1,000,000.00, such insurance to cover losses for a period of the longer of (a)
One (1) year after the date of the fire or casualty in question or (b) the
period from the time of loss until all repairs are should have been completed
with reasonable diligence and dispatch, plus an extended period of indemnity
commencing at the time repairs are completed for a period of not less than 180
days and to be increased or decreased, as applicable, from time to time during
the term of the Lease.

 

(b)Tenant agrees (i) to release and waive the right of subrogation against Owner
with respect to loss payable under such policy or policies and/or (ii) that such
policy or policies shall not be invalidated should the insured waive in writing
prior to a loss any or all right of recovery against any party for losses
covered by such policy or policies. Owner waives right of subrogation against
Tenant as set forth in Article 9 above.

 

2

 

 

(c)During any substantial renovation by Tenant, all risk builders’ risk
liability coverage on a replacement cost basis must be maintained by Tenant
equal to the replacement cost value of the building. The form of such coverage
shall be subject to reasonable approval by the Owner and must insure the Owner
as Owner’s interest may appear.

 

III.Commercial General Liability (CGL) – Written on an occurrence basis,
utilizing standard unmodified coverage forms, with a per location aggregate
endorsement. Coverage under the CGL policy shall extend to any indemnity
agreement entered into by the Tenant in connection with this Lease. The CGL
coverage shall also provide that any individual or entity that the Tenant is
obligated to name as an additional insured shall automatically receive
additional insured status under the CGL policy. In lieu of this provision, there
shall be a specific endorsement on the policy naming the required parties as
unrestricted additional insureds.

 

Additional Insureds: Owner and all parties reasonably requested by Owner,
including without limitation any interested finance institutions or other
parties having an interest in the property, shall be named as additional
insureds. All coverage provided to the additional insured’s under Tenant’s
overages shall be primary and non-contributory with coverage independently
carried by the additional insureds.

 

The policies cannot contain any provision that would preclude coverage for
suits/claims brought by an additional insured against a named insured.

 

The CGL coverage must provide for a total per occurrence and aggregate limit for
bodily injury and property damage of $2,000,000.00. This limit may be obtained
through combining CGL and excess/umbrella policies.

 

IV.INTENTIONALLY OMITTED

 

V.Umbrella and/or excess liability policies used to comply with CGL and/or
automobile liability limits shown above shall be warranted to be excess of
limits provided by primary CGL, automobile and employers liability.

 

Umbrella and/or excess liability policies used to comply with CGL and/or
automobile liability limits shown above shall include additional insureds as per
CGL policy.

 

Umbrella and/or excess liability policies used to comply with CGL and/or
automobile liability limits shown above shall include Waiver of Subrogation in
favor of all additional insureds.

 

VI.EVIDENCE OF INSURANCE

 

Tenant agrees to deliver to Owner on execution of this Lease a certificate of
insurance evidencing the coverage maintained by Tenant. Prior to the expiration
date thereof, Tenant shall deliver to Owner a fully paid renewal certificate
thereof. Each policy must provide that if it is cancelled or modified the
carrier will endeavor to give Owner at least 20 days prior written notice by
certified or registered mail of such cancellation or modification. If the policy
does not so provide, then Tenant will give Owner such notice. Tenant also agrees
to deliver certificates of insurance required by Article 3 of the Lease to be
maintained by Tenant’s contractors and subcontractors in reasonable amounts
unless otherwise required pursuant to Article 3.

 

If Tenant defaults in obtaining or delivering any such policy or policies or
certificates thereof or fails to pay the premiums therefore, Owner may (but
shall not be required to) secure or pay for any such policy or policies and
charge Tenant as additional rent therefore. Such additional rent shall be
payable by Tenant to Owner with the fixed rent then next accruing. If Tenant
defaults in paying the same with interest to date of payment, Owner shall have
the same rights and remedies on account thereof as it has with respect to a
default in the payment of the fixed rent, including summary proceedings.

 

VII.INDEMNIFICATION

 

To the fullest extent permitted by law, Tenant shall hold harmless, indemnify
and defend the Owner against any and all claims, damages, liabilities, losses
and expenses, including reasonable attorney’s fees arising out of or occasioned
by, or in any way connected with the use of the demised premises. Nothing
contained in this indemnity agreement shall be construed to require the Tenant
to indemnify the Owner for any liability stemming from any act or omission other
than acts or omissions of the Tenant, its employees, agents or any independent
contractors performing on its behalf.

 

53. COST AND EXPENSES

 

All costs and expenses including reasonable attorneys' fees incurred by Owner or
Tenant in and about enforcing any of the covenants and conditions of this Lease
against the other shall be paid by the nonprevailing party to the extent
included in any judgment rendered in the prevailing party's favor in any court
of competent jurisdiction against the nonprevailing party.

 

54. INTENTIONALLY OMITTED

 

55. BROKER

 

Owner and Tenant each covenants, warrants and represents that there was no
broker except the managing Agent JOSEPH P. DAY REALTY CORP. instrumental in
consummating this Lease and that no conversation or negotiations were had with
any broker except JOSEPH P. DAY REALTY CORP. concerning the renting of the
premises. Owner and Tenant each agrees to hold the other harmless against any
claims for a brokerage commission arising out of any conversations or
negotiations had by the indemnifying party with any broker except JOSEPH P. DAY
REALTY CORP. Owner agrees to pay the brokerage commission of JOSEPH P. DAY
REALTY CORP. pursuant to separate agreement. The provisions of this Article 55
shall survive the expiration or earlier termination of this Lease.

 

56. CONSTRUCTION: GOVERNING LAW

 

If any of the provisions of this Lease or the application thereof to any person
or circumstances, shall, to any extent, be invalid or unenforceable, the
remainder of this Lease or the application of such provision or provisions to
persons or circumstances other than those as to whom or which it is held invalid
or unenforceable shall not be affected thereby, and every provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.
This Lease shall be governed in all respects by the laws of the State of New
York.

 

57. ATTORNMENT

 

Tenant agrees that if a superior lessor or a mortgagee shall enter into and
become possessed of the real property of which the Demised Premises form a part,
or any part or parts of such real property either through possession or
foreclosure action or proceedings, or through the issuance and delivery of a new
lease of the premises covered by the Lease to the mortgagee, then, if this Lease
is in full force and effect at such time, Tenant shall attorn to the superior
lessor or the mortgagee, as its Owner, if such superior lessor or such mortgagee
requests Tenant to do so. In such event, such lessor or mortgagee shall not be
liable to Tenant for any defaults theretofore committed by Owner, and no such
default shall give rise to any rights or offset or deduction against the rents
payable under this Lease. If any superior lessor or any mortgagee to which
Tenant agrees to attorn, as aforesaid, reasonably requests a further instrument
expressing such attornment, Tenant agrees to execute the same promptly.

 

58. TENANT'S CERTIFICATE

 

A. At any time and from time to time upon at least ten (10) days' prior written
notice by the Owner to the Tenant, the Tenant shall without charge execute,
acknowledge and deliver to the Owner a statement in writing, in recordable form,
addressed to such party as the Owner may designate prepared by the Owner or in
form satisfactory to the Owner certifying any of the following information as
may be requested (a) to Tenant’s actual knowledge after inquiry that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), (b) whether the term of the Lease has commenced and the rent and
additional rent have become payable hereunder and, if so, the dates to which
they have been paid, (c) whether or not, to the actual knowledge of the Tenant
after inquiry, the Owner is in default in the performance of any of the terms of
this Lease and, if so, specifying each such default of which the Tenant may have
knowledge, (d) whether the Tenant has accepted possession of the Demised
Premises, (e) whether the Tenant has made any uncollected claims against the
Owner under this Lease and, if so, the nature thereof and the dollar amount, if
any, of such claims, (f) whether there exist any offsets or defenses against
enforcement of any of the terms of this Lease upon the part of the Tenant to be
performed and, if so, specifying the same and (g) such further information with
respect to the Lease or the Demised Premises as the Owner may reasonably
request, it being intended that any such statement delivered pursuant hereto may
be relied upon by any prospective purchaser of the Building or any part thereof
or of the interest of the Owner in any part thereof, by any mortgagee or
prospective mortgagee thereof, by any lessor or prospective lessor thereof, by
any lessee or any prospective lessee thereof or by any prospective assignee of
any mortgage thereof. On Tenant’s request, Owner will furnish a similar
certificate.

 

59. TENANT'S REMEDIES

 

With respect to any provision of this Lease whereby Owner's consent or approval
is required or as to any other matter where Owner's consent is requested, Tenant
in no event shall be entitled to make nor shall Tenant make, any claim (and
Tenant hereby waives any such claim) for money damages; nor shall Tenant claim
any money damages by way of set off, counterclaim or defense, based upon any
claim or assertion by Tenant that Owner has unreasonably withheld or
unreasonably delayed any consent or approval, but Tenant's sole remedy shall be
an action or proceeding in equity to enforce any such provision or for specific
performance, injunction or declaratory judgment. Tenant will not seek to
consolidate any claim or counterclaim in any summary proceeding brought by Owner
for possession of the premises.

 

3

 

 

In the case of a claim by Tenant that Owner unreasonably withheld or delayed
consent to a request to perform any alterations or approve plans and
specifications therefor or for any sublease or assignment, Owner and Tenant
hereby agree that the following provisions shall apply: upon the written request
of Tenant, the dispute either (i) shall be submitted to the American Arbitration
Association (the "Association") for disposition pursuant to the "Expedited
Procedures" of the Association, if available, or (ii) shall be submitted to the
president of the Real Estate Board of New York, Inc. who shall appoint a single
arbitrator to decide the dispute; in the event said president refuses to do so,
the dispute shall be resolved in accordance with clause (i). If the President of
the Real Estate Board agrees to appoint an arbitrator, he shall appoint the
arbitrator within three days and the arbitrator will hold a hearing and decide
the dispute within seven days of his appointment. The decision of the arbitrator
shall be final, and all actions necessary to implement the decision of the
arbitrator shall be undertaken as soon as possible, but in no event later than
ten (10) business days after the rendering of such decision. Judgment upon the
decision or any award rendered may be entered in any court having jurisdiction
thereof. All fees payable to the Association or the Real Estate Board or the
arbitrator for services rendered in connection with the resolution of the
dispute shall be paid for by the party suffering the adverse decision of the
Association. For purposes of this Article, the phrase "Expedited Procedures of
the Association" shall mean those procedures set forth in paragraphs 53 through
58 of that certain booklet published by the Association and titled "Commercial
Arbitration Rules", as amended and in effect March 1, 1986.

 

60. INTENTIONALLY OMITTED

 

61. ASSIGNMENT AND SUBLETTING

 

(a) Except as set forth herein, Tenant shall not, by operation of law or
otherwise, assign, mortgage or encumber this Lease, nor sublet all or any part
of the Demised Premises or permit the Demised Premises or any part thereof to be
used by others, without Owner's prior written consent in each instance. The
consent by Owner to any assignment or subletting in no way shall be construed to
relieve Tenant from obtaining Owner's express written consent to any other or
further assignment or subletting.

 

(b) If Tenant requests Owner's consent to the assignment of this Lease or the
subletting of all of the Demised Premises, it shall submit in writing to Owner,
at the time it requests such consent the following material relating to the
proposed assignee or subtenant:

 

(i)the name and address;

 

(ii)the terms and conditions of the proposed assignment or subletting;

 

(iii)the nature and character of the business to be conducted in the Demised
Premises;

 

(iv)an executed copy of the assignment or sublease;

 

(v)a deposit of $1,500 (or $2,500 if Tenant’s request is accompanied by plans)
to be applied by Owner to fees and expenses incurred by Owner pursuant to
subparagraph (e)(iv) below, the unapplied balance of such deposit to be refunded
by Owner to Tenant promptly after Tenant’s request therefor after the execution
and delivery of the assignment agreement or sublease, as applicable;

 

(vi)a financial statement for the preceding two (2) years if it has been a
business for that period;

 

(vii)banking, financial and other credit information reasonably sufficient to
enable Owner to determine the proposed assignee's or subtenant's financial
responsibility; and

 

(viii)such other business or financial information reasonably requested by
Owner.

 

(c) Owner shall have the following options, exercisable by written notice to
Tenant within thirty (30) business days after Tenant's aforesaid request for
Owner's consent and the furnishing of all requested information:

 

(i)INTENTIONALLY OMITTED.

 

(ii)Owner may elect to terminate Tenant's Lease on the effective date of the
proposed assignment or sublease, and Owner shall execute and deliver an
instrument releasing and discharging the Tenant from all obligations under this
Lease accruing after the effective date of such proposed assignment or sublease,
and Tenant shall vacate and surrender possession of the entire Demised Premises
in accordance with the Lease on or before said effective date.

 

(d) If the Owner shall not exercise the foregoing option in subparagraph (c)
hereinabove within the time set forth above, its consent to the proposed
assignment or subletting of all of the Demised Premises shall not be
unreasonably withheld, conditioned or delayed, provided, however, that it may
withhold consent therein if in the reasonable exercise of its judgment it
determines that:

 

1.The financial condition and/or general reputation of the proposed assignee or
subtenant are not consistent with the extent of the obligations undertaken by
the proposed assignment or sublease.

 

2.The proposed use of the Demised Premises is not appropriate for the Building
or in keeping with the character of the existing tenancies or permitted by the
Tenant's Lease.

 

3.The nature of the occupancy of the proposed assignee or subtenant is not in
accordance with the use provision of the Lease or will cause excessive density
of employees or traffic or make excessive demands on the Building's services or
facilities or be an assignment or sublease to a school or employment or
placement agency.

 

4.The Tenant proposes to assign or sublet to one who at the time is a Tenant in
possession of premises in the Building of which the Demised Premises are a part.

 

5.Intentionally Omitted.

 

6.Intentionally Omitted.

 

7.As a result of such subletting, the demised premises on the 38th Floor shall
be occupied by more than two entities or the demised premises on the 37th Floor
shall be occupied by more than one entity.

 

(e) If Owner shall not exercise an option set forth in subparagraph (c) above
within the time limit provided therefore and if Owner shall not have withheld
its consent pursuant to subparagraph (d) above, its consent to the proposed
assignment or subletting shall not be withheld provided, however, that each of
the following conditions first are complied with:

 

(i)Tenant then shall not be in default under this Lease beyond the expiration of
any applicable notice or cure period;

 

(ii)The assignee shall execute an agreement, in form reasonably satisfactory to
the Owner, whereby such proposed assignee assumes performance of Tenant's
obligations under this Lease and shall become jointly and severally liable with
the Tenant for the performance thereof on a prospective basis. The Subletting
Agreement shall provide that it is expressly subject to the terms and provisions
of the Lease.

 

(iii)A duplicate original of the instrument of assignment and assumption
agreement or sublease duly executed by the appropriate party, shall be delivered
to the Owner before the assignee or subtenant shall be let into possession of
the Demised Premises.

 

(iv)Tenant shall pay any expense not exceeding $2,500.00, including, but not
limited to, reasonable attorneys' fees and fees for financial investigation
incurred in connection with the review and/or preparation and/or execution of
any documents submitted to Owner relating to the proposed assignment or
subletting including preparation of the consent. This provision shall not apply
if Owner elects to terminate the Lease pursuant to subparagraph (c) herein.

 

(f) If the Owner shall give its consent to any assignment of this Lease or to
any sublease, Tenant, in consideration therefore, shall pay to Owner, as
additional rent:

 

(i)In the case of an assignment, an amount equal to 50% of all sums and other
considerations paid to Tenant by the assignee for or by reason of such
assignment (including, but not limited to, sums paid for the sale of Tenant's
fixtures, leasehold improvements, equipment, furniture, furnishings or other
personal property, less, in the case of a sale thereof, the then net
undepreciated cost thereof determined on the basis of Tenant's Federal income
tax returns) after first deducting therefrom broker commission(s), marketing
costs and the cost of any allowances or other enticements; and

 

(ii)In the case of a sublease, 50% of any rents, additional charges or other
consideration payable under the sublease and related agreements to Tenant by the
subtenant which is in excess of the fixed annual rent and additional rent
accruing during the term of the sublease pursuant to the terms of this Lease
(including, but not limited to, sums paid for the sale or rental of Tenant's
fixtures, leasehold improvements, equipment, furniture or other personal
property, less, in the case of the sale thereof, the then undepreciated cost
thereof determined on the basis of Tenant's Federal income tax returns) after
first deducting therefrom broker commission(s), marketing costs and the cost of
any allowances or other enticements.

 

4

 

 

The sums payable under this subparagraph (f) shall be paid by Tenant to Owner as
and when paid by the assignee or subtenant to Tenant.

 

(g) Each of the foregoing provisions and conditions shall apply to each and
every further assignment or subletting. An assignment of Lease or a subletting
as above provided shall not discharge or release from liability under the Lease
the Tenant or any other person, firm or corporation which previously shall have
assumed Tenant's obligations hereunder, such liability to remain and continue
for the balance of the term and any option to renew contained in the Lease with
the same force and effect as though no assignment had been effected.

 

(h) Any transfer or issuance of shares other than through a recognized exchange
which shall cause in the aggregate fifty percent (50%) or more of the stock of
Tenant or any assignee to be owned by any party other than those parties who
were Tenant's shareholders or assignee's shareholders on the date of execution
of this Lease or the effective date of the assignment shall be deemed an
assignment of this Lease and shall require Owner's prior written consent in
accordance with this Article 61. The provisions of Sections 61(b)(ii),
61(b)(iv)-(viii), 61(e)(ii)-(iv) and 61(f) shall not apply to a transfer
pursuant to the immediately preceding sentence.

 

Notwithstanding anything to the contrary herein, Owner’s consent shall not be
required, and the provisions of this Article 61 (other than this paragraph)
shall not apply for (1) a public offering of shares of Tenant on a recognized
exchange, (2) an assignment or sublease to an affiliate and (3) an assignment in
connection with a merger or sale of the Tenant’s equity or assets, provided
Tenant shall give Owner prior notice thereof including the name, address and
Federal identification number of any such sublessee or assignee, a signed copy
of any instrument of assignment or sublease and in the event of an assignment,
assignee shall assume the obligations of Tenant under this Lease. An affiliate
shall be deemed to be an entity controlled by, controlling or under common
control with Tenant.

 

(i) In the event that Owner exercises its option under subparagraph (c) above,
Owner shall have the absolute right to, and in no way shall be liable to Tenant
if it shall, lease or further sublease the Demised Premises to Tenant's
prospective assignee or subtenant, as the case may be.

 

(j) If Owner does not exercise its option and also withholds its consent to the
proposed assignment or subletting and it is established by a court or body
having final jurisdiction thereover that Owner has been unreasonable, the only
effect of such finding shall be that Owner shall be deemed to have given its
consent; but Owner shall not be liable to Tenant in any respect for money or
compensatory damages by reason of withholding its consent. The expedited
arbitration provision of Article 59 shall apply.

 

(k) In the event that Tenant or any assignee or sublessee desires to assign or
sublet, it hereby designates the managing Agent as Tenant's sole and exclusive
Agent to effect such assignment or subletting and agrees to pay said managing
Agent upon the consent to assignment or sublease a commission computed in
accordance with the commission rates then in effect. Tenant acknowledges that it
is aware that the managing Agent represents the Owner and may also act with
respect to other competing space in the building and Tenant waives any right to
make claim for conflict of interest or for other damages. The exclusive set
forth in this Article 61 (k) shall continue for 180 days and if within 270 days
after the expiration of the aforesaid 180 day period there is an assignment or
sublease to a party introduced by the managing Agent within the exclusive 180
day period, then the managing Agent shall be entitled to a commission in
accordance with its usual rates. In the event that Tenant assigns or subleases
without advertising (except in trade and professional journals) and without
utilizing the services of a broker, finder or consultant, then the foregoing
provisions of this Article 61 (k) shall not apply.

 

(l) Intentionally Omitted.

 

(m) No action or consent by Owner to listing of names on the Building directory
nor acceptance of rent from any party other than Tenant shall be deemed a
consent to any assignment or sublease of the Demised Premises nor a waiver of
any of the provisions hereof.

 

(n) Provided that Tenant is not then in default under this Lease beyond the
expiration of any applicable notice or cure period, Tenant may permit the use of
up to three desks in the Demised Premises by lawyers, accountants or persons in
the financial industry with whom Tenant does business provided that the Demised
Premises are not further demised, and that Tenant gives Owner prior notice
thereof, including the name, address, social security number of Federal
identification number of any such individual or business entity and Tenant
delivers to Owner an executed copy of any instrument of sublease, license or
use.

 

62. END OF TERM

 

A. Provided that Owner gives Tenant not less than 30 days’ notice that Owner is
negotiating with a successor tenant, Tenant hereby agrees to indemnify and save
Owner harmless against all costs, expenses, claims, losses or liability
resulting from delay by Tenant in surrendering the Demised Premises upon the
expiration or earlier termination of this Lease, (Tenant's Holdover) including
without limitation (i) any payment or rent concession which Owner may be
required to make to any tenant obtained by Owner for all or any part of the
Premises in order to induce such tenant not to terminate its lease by reason of
the holding-over by Tenant and (ii) the loss of the benefit of the bargain if
any such tenant shall terminate its lease by reason of the holding-over by
Tenant and (iii) any claims made by any succeeding tenant founded on such delay.
Such indemnity shall survive the expiration or earlier termination of this
Lease.

 

B. Tenant agrees that losses to Owner resulting from Tenant's Holdover will be
very substantial, exceed the amount of Fixed Annual Base Rent as adjusted and
additional rent payable hereunder and be difficult of accurate measurement.
Therefore, if Tenant shall fail to vacate and surrender the Demised Premises as
required hereunder, it shall be deemed a holdover Tenant on a month-to-month
basis at a fixed monthly rent equal to one and one half (1.5) times the monthly
rate of all Fixed Annual Base Rent as adjusted and additional rent payable for
the last month of the term hereof (prorated for any partial month). The
collection of the aforesaid rent shall not act to limit Owner's rights to
institute summary proceedings to obtain possession or pursuant to this Article
62 or in the Lease or at law, but any such rent collected will be non-refundable
and shall be applied against any such damages.

 

C. Nothing in this Article shall be construed as permitting Tenant to hold over
in possession of the demised premises after expiration or termination of the
term of this Lease.

 

63. EXHIBIT

 

Tenant acknowledges and agrees that the diagram of the Demised Premises annexed
hereto as Exhibit A has not been drawn to scale, is an approximation of the
actual size and location of the space involved and is not meant to be a
representation of the actual size and location of the space involved. Tenant has
had the opportunity to and has made such inspection of the leased premises as
Tenant deems necessary.

 

64. HEAD NOTES

 

The Article headings herein are only for convenience and are in no way to be
construed as a part of the agreement or as a limitation on the scope of any
provision thereof.

 

65. RULES OF INTERPRETATION

 

For purposes of this Lease, whenever the words "include", "includes", or
"including" are used, they shall be deemed to be followed by the words "without
limitation" and, whenever the circumstances or the context requires, the
singular shall be construed as the plural, the masculine shall be construed as
the feminine and/or the neuter and vice versa. This Lease and any provisions
therein shall be interpreted and enforced without the aid of any presumption,
canon, custom or rule of law requiring or suggesting construction against the
party drafting or causing the drafting of the provision in question.

 

66. INTENTIONALLY OMITTED

 

67. DEPOSIT ON ACCOUNT OF OWNER’S EXPENSES

 

In the event Tenant requests Owner’s consent for alterations under Article 3 of
this Lease, the total cost of which will exceed $100,000, Tenant will deposit
with Owner at the time of making such request the sum of $1,500 (or $2,500 if
Tenant’s request is accompanied by plans) to be applied by Owner in payment for
out-of-pocket fees and expenses reasonably incurred by Owner in the review of
such request. Owner shall provide Tenant with a reasonably detailed accounting
of how such funds have been spent. Any such funds not spent shall be returned to
Tenant promptly. Notwithstanding anything to the contrary contained herein,
Tenant shall not be obligated to bear such fees and expenses or provide the
funds therefor with respect to Tenant’s initial alterations.

 

5

 

 

68. ELECTRICITY

 

Owner agrees to install at Owner’s cost sub-meters for the measurement of
electricity consumed on the demised premises. Tenant covenants and agrees to
purchase the same from Owner or Owner's designated agent at terms, rates and
charges set by Owner but such rates shall not exceed those charged to the
Building by the public utility and/or alternate supplier servicing the Building
plus a 8% surcharge. In addition, Owner may bill Tenant, and Tenant will pay as
additional rent the charges of the service company for reading the meter. Where
more than one meter measures the service of Tenant in the building, the service
rendered through each meter may be computed and billed separately in accordance
with the rates herein. Bills therefor shall be rendered at such times as Owner
may elect (not more than once monthly) and the amount as computed from a meter,
shall be deemed to be, and be paid as additional rent. Owner shall not in any
way be liable or responsible to Tenant for any loss or damage or expenses which
Tenant may sustain or incur if either the quantity or character of electric
service is changed or is no longer available or suitable for Tenant's
requirements. Any additional riser or risers to supply Tenant's electrical
requirements, upon written request of Tenant, will be installed by Owner at the
sole cost and expense of Tenant, if in Owner's reasonable judgment, the same are
necessary and will not cause permanent damage or injury to the building or
demised premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other occupants. In addition to the installation of such riser or risers
Owner will also at the sole cost and expense of Tenant, install all other
equipment proper and necessary in connection therewith subject to the aforesaid
terms and conditions. Tenant covenants and agrees that at all times its use of
electric current shall never exceed the capacity of existing feeders to the
building, risers or wiring installation which is 6 watts per rentable square
foot. It is further covenanted and agreed by Tenant that all the aforesaid costs
and expenses are chargeable and collectible as additional rent and shall be paid
by Tenant to Owner within thirty (30) days after rendition of any bill or
statement to Tenant therefor. Owner may discontinue any of the aforesaid
services on not less than thirty (30) days’ notice to Tenant without being
liable to Tenant therefor or without in any way affecting this Lease or the
liability of Tenant hereunder or causing a diminution of rent and the same shall
not be deemed to be lessening or diminution of services within the meaning of
any law, rule, regulation now or hereafter enacted, promulgated or issued. Owner
will not voluntarily discontinue furnishing electricity to Tenant until Tenant
is able to receive electricity directly from the public utility or other company
servicing the building, but Tenant upon notice from Owner will proceed
diligently to make provisions to as to receive electricity directly. In the
event Owner gives such notice of discontinuance Owner shall permit Tenant to
receive such service direct from said public utility or other service provider.
Tenant shall make no alteration or additions to the electric equipment and/or
appliances without the prior written consent of Owner in each instance, not to
be unreasonably withheld, conditioned or delayed. Rigid conduit only will
allowed. If any tax imposed upon Owner's receipt from the sale or resale of
electrical energy or gas or telephone service to Tenant by any Federal, State or
Municipal Authority, Tenant covenants and agrees that where permitted by law,
Tenant's pro rata share of such taxes shall be passed onto, and included in the
bill of, and paid by, Tenant to Owner. The Tenant's proportionate part of the
current consumed in the common halls and toilets on the floor containing the
demised premises, shall be fixed by meter or by apportioning the total current
consumed in such common areas on the floor containing the demised premises, it
being understood that if the Tenant occupies the entire floor, Tenant shall pay
for all the current consumed in the aforementioned common areas on said floor.
Tenant shall pay Owner Tenant’s proportionate share of the cost of Building
electric current (i.e., all electricity used in lighting the public and service
areas, and in operating all the service facilities of the Building).

 

69. INTENTIONALLY OMITTED

 

70. RENT SCHEDULE

 

38th Floor

 

Portion of Lease Term  Annual Rental        Year 1  $936,000.00  Year 2 
$964,080.00  Year 3  $993,002.40  Year 4  $1,022,792.47  Year 5  $1,053,476.25 
Year 6  $1,121,080.53  Year 7  $1,154,712.95  Year 8  $1,189,354.34  Year 9 
$1,225,034.97  Year 10  $1,261,786.02 

 

Suite 3704

 

Portion of Lease Term  Annual Rental        Year 1  $88,363.00  Year 2 
$91,013.89  Year 3  $93,744.31  Year 4  $96,556.64  Year 5  $99,453.33  Year 6 
$106,477.94 

 

71. OWNER’S WORK

 

Tenant has inspected the demised premises and accepts the same “as is” and
agrees Owner is required to do no work and furnish no materials for use in the
demised premises except Owner will do the work set forth in the attached plans
and work letter (“Owner’s Work”) at a cost to Owner. “Substantially Completed”
shall mean the state of progress of Owner’s Work at which Owner is ready and
able to deliver exclusive possession of the demised premises to Tenant with
Owner’s Work, including all aspects thereof necessary for the commencement and
completion of any initial alterations which Tenant wishes to perform, completed
except for “Punchlist” items, meaning minor details of construction, decoration,
or mechanical adjustment which do not materially interfere with Tenant’s access
to the demised premises or the commencing or completing of the performance of
any initial alterations which Tenant wishes to perform. Owner shall notify
Tenant at least 5 business days in advance of the date on which Owner expects
Owner’s Work to be Substantially Completed and within 5 business days of the
date of such notice, Owner shall permit Tenant to inspect the demised premises
at a reasonable time for the purpose of verifying that Owner’s Work has been
Substantially Completed. At such inspection, Owner and Tenant shall prepare
jointly a list of unfinished Punchlist items of Owner’s Work. Owner will
complete such Punchlist items promptly. Owner shall use commercially reasonable
efforts to cause Owner’s Work to be Substantially Completed and the Commencement
Date to have occurred by December 1, 2013, provided Tenant signs this Lease on
or before July 1, 2013. If this Lease is signed by Tenant on or before July 1,
2013, and Owner fails to deliver the demised premises to Tenant with Owner’s
Work therein Substantially Completed on or before December 31, 2013 and such
failure is not caused by Tenant or changes requested by Tenant, Tenant shall
thereafter receive credit to equal to one day’s prorated annual rent for each
day after December 31, 2013, that passes prior to the day Owner substantially
completes Owner’s Work.

 

72. ABATEMENT EVENTS

 

Notwithstanding anything to the contrary herein, in the event either the entire
38th floor or Suite 3704 of the demised premises shall become untenantable for
five or more consecutive business days as a result of the failure of Owner to
perform repairs and maintenance required to be performed by Owner under this
Lease or provide services required to be provided by Owner under this Lease
(other than as a result of casualty covered by Article 9 or force majeure or the
negligent or willful acts or omissions of Tenant or any subtenant or other
occupant or breach by Tenant of this Lease) and Tenant notifies Owner thereof
and as a result thereof Tenant ceases to conduct Tenant’s business in the entire
38th floor or Suite 3704 of the demised premises, whichever is so affected, then
rent and escalations under this Lease for the entire 38th floor or Suite 3704,
whichever is so affected, shall abate commencing on the sixth such business day
and continuing until the earlier of the date that such portion of the demised
premises becomes tenantable or Tenant resumes the conduct of Tenant’s business
in such portion of the demised premises.

 

73. LEASE FOR 39TH FLOOR

 

The parties are owner and tenant respectively of a portion of the 39th Floor in
the Building under lease dated May 1, 2012 (the “39th Floor Lease”). The parties
agree the term of the 39th Floor Lease shall end on the Commencement Date of the
term of this Lease, as if such date was the date set forth in the 39th Floor
Lease for the end of the term thereof; Tenant shall remove Tenant’s furniture
and trading desks and deliver the 39th Floor to Owner in broom clean condition;
upon Tenant’s surrender of possession of the 39th Floor, Owner will promptly
return any portion of the security deposit in the amount of $150,000.00 which
has not been applied in accordance with the Lease.

 

74. LEASE FOR 37TH FLOOR

 

The parties are owner and tenant respectively for a portion of the 37th floor
under lease dated July 24, 2012 (the “37 Floor Lease”). The parties agree that
the term of the 37th Floor Lease shall end on the date one day prior to the
Commencement Date of the term of this Lease. On the Commencement Date of the
term of this Lease, Owner leases to Tenant and Tenant leases from Owner the
portion of the 37th Floor shown on the attached floor plan (the “37th Floor
Space”) for a term commencing on the Commencement Date and ending on September
30, 2018. From and after the Commencement Date, (i) the 37th Floor Space shall
for all purposes of this Lease, constitute part of the demised premises under
this Lease and (ii) except as set forth, Owner and Tenant agree that all the
terms, covenants and conditions of this Lease shall apply to the leasing of the
37th Floor Space. Tenant agrees to pay and Owner agrees to accept annual rental
(referred to on page one of the Lease) for the 37th Floor Space as set forth in
the rent schedule set forth in Article 70 above.

 

Tenant will pay real estate tax escalation for the 37th Floor space pursuant to
Article 39 of this Lease; Tenant’s Share for the portion of the 37th Floor will
be .278%; Tenant will pay heating costs escalation for the 37th Floor space
pursuant to Article 42 of the Lease; the percentage referred to shall be .278%;
Tenant will pay local laws escalation for the 37th Floor space pursuant to
Article 43 of the Lease; the percentage referred to shall be .278%; Owner will
furnish electricity in the 37th Floor space as set forth below:

 

Owner, at Owner's expense has distributed and will furnish electrical energy to
or for the use of Tenant in the 37th Floor Space on a rent inclusion basis.
There shall be no charge to Tenant for such electric energy by way of measuring
the same on any meter or otherwise, such electric energy being included in
Owner's services which are covered by the annual rental reserved hereunder.
Tenant agrees that pending an electrical survey as provided in this Article, the
fixed annual rental set forth in Article 70 of this Lease shall be increased by
$4,714.50 per annum (the "Electrical Inclusion Factor"). Owner shall not be
liable in any way to Tenant for any failure or defect in the supply or character
of electric energy furnished to the Premises by reason of any requirement, act
or omission of the public utility servicing the Building with electricity or for
any other reason not attributable to Owner.

 

(A) The parties agree that although the charge for the distribution and
furnishing of electrical energy is included in the rent on a so-called "Rent
Inclusion" basis, the value of such service may not be fully reflected in the
rent. Accordingly, Tenant agrees that Owner may cause an independent electrical
consulting firm, selected by Owner, to make a final determination following the
execution of this Lease, of the full value to Tenant of such services supplied
by Owner. The consultant's calculations and determinations of the electric
charge, hereafter referred to as "Electrical Inclusion Factor" shall be
established by the consultant by the use of this agreed upon method:

 

6

 

 

(i)The Seasonal Demand factor (KW) applicable to the rate structure for each
item consuming electricity shall be arrived at by applying the Connected Load
rating of each item at 100% when related to Lighting, and applicable percentage
factors for items related to Equipment.

 

(ii)The Seasonal Energy factor (KWH) applicable to the rate structure shall be
arrived at by the method of applying the Connected Load rating of each item,
multiplied by the hours of its usage during seasonal monthly periods as
reasonably determined by the consultant.

 

(iii)All components of the service classification as billed to the Owner by the
public utility or other supplier in effect on the date of execution of this
Lease, or any successor classification reflecting similar service, shall be
utilized as the basis for the determination of the Electrical Inclusion Factor.
Tenant shall pay for electricity consumed thereby as determined and evaluated
from time to time by Owner's electrical consultant, such payment to be
additional rent, and to be equal to what Tenant would pay for such consumption
of electricity if it purchased that amount of electricity from the public
utility servicing the Building under the rate structure and/or classification as
set forth in this section.

 

The consultant’s determination shall be final and binding on Tenant unless
disputed by Tenant within 15 days after Owner or the consultant notifies Tenant
of such determination. Subparagraph (J) below shall apply to any such dispute.

 

An additional component shall be added to the rate schedule hereafter referred
to as "Electric Service Charge" which shall reflect an adjustment to the rate
schedule at the rate of one cent per KWH to compensate the Owner for its cost
related to servicing the Electrical Inclusion Factor.

 

In no event shall the Electrical Inclusion Factor, as defined below, be
decreased below $4,714.50 per annum.

 

(B) Subject to the provisions of subsections below, the parties agree that the
sum of $4,714.50 per annum will be added to the annual rental to cover the
charge for electricity made available to Tenant in the 37th Floor Space
("Electrical Inclusion Factor"). If the public utility rate schedule for the
supply of electric current to the Building shall be increased or decreased
(using the rate in effect on the date of execution of this Lease as the base
rate), or if there occurs any other cost adjustment resulting in an increase or
decrease in electric charges, the annual rental herein reserved shall be
equitably adjusted on a nondiscriminatory basis to reflect the increase or
decrease in the Electrical Inclusion Factor and Tenant agrees to pay Owner the
new annual rental rate resulting from such adjustment of the Electrical
Inclusion Factor. In no event, however, shall the Electrical Inclusion Factor be
decreased below the sum of $4,714.50 per annum. The parties recognize that at
the time of the execution of this Lease, the Electrical Inclusion Factor is an
agreed upon figure, not necessarily representing the true value of electricity
being supplied to the 37th Floor Space. A survey may be made by Owner's
consultant which shall incorporate methods for the determination of the
Electrical Inclusion Factor pursuant to Section A. When said survey is completed
and delivered to Tenant, the Electrical Inclusion Factor as set forth in said
survey shall become binding upon Tenant.

 

(C) If it shall be determined that the full value to Tenant of such service is
in excess of $4,714.50 per annum (such sum is referred to as the "Electrical
Inclusion Factor") this Lease shall be modified as of the survey date by
increasing the Rent and the Electrical Inclusion Factor for the remaining Lease
Term by an annual amount equal to such excess. However, if it shall be so
determined that the full value to Tenant of such service does not exceed the
Electrical Inclusion Factor, this Lease shall be deemed modified and there shall
be no increase or decrease in the Rent or the Electrical Inclusion Factor by
reason of such determination. If either the quantity or character of electrical
service is changed by the public utility corporation supplying electrical
service to the Building or is no longer available or suitable for Tenant's
requirements, no such change, unavailability or unsuitability shall constitute
an actual or constructive eviction, in whole or in part, or entitle Tenant to
any abatement or diminution of rent, or relieve Tenant from any of its
obligations under this Lease, or impose any liability upon Owner, or its Agents,
by reason of inconvenience or annoyance to Tenant, or injury to or interruption
of Tenant's business, or otherwise except if electricity is not supplied then
Tenant will not have to pay the Electrical Inclusion Factor.

 

(D) Owner represents that the electrical feeder or riser capacity serving the
37th Floor Space on the Commencement Date is adequate to provide 6 watts per
rentable square foot. Subject to the provisions of subsections of this Lease,
any additional feeders or risers to supply Tenant's additional electrical
requirements, and all other equipment proper and necessary in connection with
such feeders or risers, shall be installed by Owner upon Tenant's request, at
the sole cost and expense of Tenant, provided that, in Owner's judgment, such
additional feeders or risers are necessary and are permissible under applicable
laws (including, without limitation, the New York State Energy Conservation
Code) and insurance regulations and the installation of such feeders or risers
will not cause permanent damage or injury to the Building or the 37th Floor
Space or cause or create a dangerous or hazardous condition or entail excessive
or unreasonable alterations or interfere with or disturb other tenants or
occupants of the Building. Tenant covenants that at no time shall the use of
electrical energy in the 37th Floor Space exceed the capacity of the existing
feeders or wiring installations then serving the 37th Floor Space. Tenant shall
not make or perform, or permit the making or performance of, any alterations to
wiring installations or other electrical facilities in or serving the 37th Floor
Space or any additions to the business machines, office equipment or other
appliances in the premises which utilize electrical energy without the prior
consent of Owner in each instance.

 

(E) Rate Adjustment - If the cost to Owner of electricity shall have been, or
shall be, increased from time to time by change in utility company's electricity
rates, charges, fuel adjustment, or service classification or by taxes or
charges of any kind imposed thereon, or for any other reason ("Electrical
Change"), then the Electrical Inclusion Factor, shall be increased in the same
percentage. Any such percentage increase in the charge to the Owner shall be
computed by the application of an averaged monthly seasonal consumption (Demand
and Energy) of electricity which shall reasonably reflect such consumption of
the entire Building based on a period of twelve (12) full months prior to the
rate change, other change in cost, or any changed method of or rules on billing
for same, on a consistent basis to the new rate and/or service classification.
The following method of computation shall be employed in making the percentage
differential determination applicable to the Electrical Inclusion Factor.

 

(i)Owner's bills from the public utility corporation providing electricity to
the Building for the twelve (12) month period immediately preceding the
Electrical Change in question shall be averaged for demand and consumption (KW
and KWH) and the rate structure in effect immediately prior to the Electrical
Change in question shall be applied to the average demand and consumption
factors of Owner's billings for the Building for said twelve (12) month period
resulting in an agreed determination of the cost to Owner of electricity for the
Building immediately prior to the Electrical Change in question;

 

(ii)The new rate structure pursuant to which Owner is billed by the public
utility corporation, i.e., the rate structure which includes the Electrical
Change in question, shall be applied to the average demand and consumption
factors of Owner's billings for the Building for said twelve (12) month period
resulting in an agreed estimate of the cost to Owner by reason of the Electrical
Change in question;

 

(iii)The difference in the costs determined pursuant to the foregoing
subdivisions (i) and (ii) shall be deemed the amount of the estimated annual
change in cost and the amount of such estimated annual change in cost shall be
divided by the cost determined pursuant to the foregoing subdivision (i); and

 

(iv)The resulting quotient shall be applied to Tenant's then current Electrical
Inclusion Factor to produce the increase or decrease in the Rent and Electrical
Inclusion Factor.

 

Any increase in the rent related to rate increases shall be payable by Tenant
from the date of effectiveness of the revised rate schedule. In no event,
however, shall the Electrical Inclusion Factor be decreased below the sum of
$4,714.50.

 

(F) INTENTIONALLY OMITTED

 

(G) Owner reserves the right to discontinue furnishing electricity to Tenant in
the 37th Floor Space on not less than thirty (30) days' notice to Tenant. If
Owner exercises such right to discontinue, or is compelled to discontinue
furnishing electricity to Tenant, this Lease shall continue in full force and
effect and shall be unaffected thereby, except only that from and after the
effective date of such discontinuance, Owner shall not be obligated to furnish
electricity to Tenant and the Rent shall be reduced by an amount equal to the
then Electrical Inclusion Factor. If Owner so discontinues furnishing
electricity to Tenant, Tenant shall arrange to obtain electricity directly from
the public utility or other company servicing the Building. Such electricity may
be furnished to Tenant by means of the then existing electrical facilities
serving the 37th Floor Space to the extent that the same are available, suitable
and safe for such purposes. All meters and all additional panel boards, feeders,
risers, wiring and other conductors and equipment which may be required to
obtain electricity, of substantially the same quantity, quality and character,
shall be installed by Owner: (a) at Owner's expense, if Owner shall discontinue
furnishing electricity to Tenant voluntarily or shall have been compelled to do
so by reason of any act or omission of Owner in violation of any law or rule or
regulation; or (b) at Tenant's expense, if Owner shall have been compelled to
discontinue furnishing electricity to Tenant by reason of any act or omission of
Tenant in violation of any law, rule or regulation; or (c) at the equal expense
of Owner and Tenant, if such discontinuance shall have been by compulsion of law
or of any rule or regulation and not by reason of any act or omission of Owner
or Tenant in violation of any law or any rule or regulation. Owner shall not
voluntarily discontinue furnishing electricity to Tenant unless it likewise
discontinues furnishing electricity to all tenants of office space above the
second floor of the Building or until Tenant is able to receive electricity
directly from the public utility or other company servicing the Building but
Tenant shall upon notice from Owner proceed diligently to make provision so as
to receive electricity directly.

 

7

 

 

(H) Owner shall not be liable to Tenant in any way for any interruption,
curtailment or failure, or defect in the supply or character of electricity
furnished to the 37th Floor Space by reason of any requirement, act or omission
of Owner or of any public utility or other company servicing the Building with
electricity or for any other reason.

 

(I) The Electrical Inclusion Factor shall be subject to periodic adjustments
upon the occurrence of any increase in Tenant's electric connected load and/or
usage subsequent to the initial or any revised Electrical Inclusion Factor
currently in effect, which was partially based on demand and usage factors as
determined by Owner's consultant. Owner may, at its option, from time to time,
have its electric rate firm resurvey the 37th Floor Space and adjust the
Electrical Inclusion Factor to reflect such changes, employing methods of
determination as heretofore set forth within this Rider. In no event, however,
shall the Electrical Inclusion Factor be decreased below the annual rate of
$4,714.50.

 

(J) In the event Tenant disagrees with the Electrical Inclusion Factor as billed
by Owner, Tenant shall nevertheless pay the same as billed until the dispute has
been resolved. If the same is subsequently reduced as hereinafter set forth,
Tenant shall be allowed credit against rent for any overpayment. Within thirty
days after Tenant receives written notification of the results of a survey
conducted by Owner, Tenant shall notify Owner that Tenant disagrees with the
same. Owner on written request by Tenant will provide a copy of the survey or
other documentation prepared by Owner’s electrical consultant. Tenant’s
electrical consultant shall have done electrical survey type of work in similar
buildings in Manhattan for at least three years. Within another 30 days Tenant’s
electrical consultant will conduct its own electrical survey. Tenant's
electrical consultant (paid by Tenant) and Owner's electrical consultant (paid
by Owner) shall attempt to resolve the dispute. Owner agrees that Tenant’s
electrical consultant will perform a survey using reasonable industry standard
methods and practices not necessarily described in this Lease. Within thirty
days after Tenant receives written notification of the results of a survey
conducted by Owner, Tenant shall notify Owner that Tenant disagrees with the
same. Owner on written request by Tenant will provide a copy of the survey or
other documentation prepared by Owner’s electrical consultant. Tenant’s
electrical consultant shall have done electrical survey type of work in similar
buildings in Manhattan for at least three years. Within another 30 days Tenant’s
electrical consultant will conduct its own electrical survey. Tenant's
electrical consultant (paid by Tenant) and Owner's electrical consultant (paid
by Owner) shall attempt to resolve the dispute. Owner agrees that Tenant’s
electrical consultant will perform a survey using reasonable industry standard
methods and practices not necessarily described in this Lease. However, Tenant’s
electrical consultant will not use any means of verification or measurement
other than physical observation and inventory of all lighting and equipment and
hours of use thereof. In the event Owner and Tenant are not able to resolve a
dispute they shall select a third electrical consultant (to be paid one half by
Owner and one half by Tenant) whose determination shall be binding upon both
parties and such determination shall be no greater than the higher of Owner’s or
Tenant’s survey (the “Ceiling”) and no lower than $4,714.50 per annum.

 

75. LIMITATION ON USE

 

Tenant agrees there will not be more than 60 traders working at computerized
trading desks in the demised premises at any one time and agrees Tenant’s use
will not cause excessive density of employees or traffic or make excessive
demands on building services or facilities.

 

76. CROSS DEFAULTS

 

The parties are Owner and Tenant respectively under the 37th Floor Lease. The
parties agree that any default by Tenant under the 37th Floor Lease shall be
deemed a default under this lease and any default by Tenant under this lease
shall be deemed a default by Tenant under the 37th Floor Lease.

 

8

 

 

LIQUID HOLDINGS

 

BUILDING STANDARDS WORK LETTER OF SCOPE FOR TENANT INSTALLATION

 

800 THIRD AVENUE FULL 38th FLOOR

 

Issuances:

 

For Review: 4/11/13

Revised: 4/12 /13

Revised: 6/13 /13

Revised: 6/18 /13

FINAL: 8/1/13

 

All the below information reflects and is to be included with attached space
plan and demolition plan if applicable. All work indicated below is by landlord
unless otherwise indicated. Work below are modifications to an existing space.

 

1.DEMOLITION

a.Demolition as indicated in attached plan will be performed to accommodate new
layout changes.

 

2.PARTITIONS

a.All existing walls are to remain other than shown on attached plan.

b.Landlord shall increase by 4’-0” the width of existing glass sidelites on
existing offices.

c.Landlord shall provide new partitions that consist of metal studs from slab
underside of existing ceiling and sheetrock from floor slab to underside of
existing ceiling to create modified spaces as shown on plan. Walls will also
consist of clear tempered glass sidelites to match newly expanded existing
sidelites as shown on plans.

d.New conference room will be constructed of full height clear tempered glass
with glass door and full height sheetrock walls as shown on plan.

e.No other partition types will be required on this project.

f.Any other partition upgrades such as sound attenuation, increase in sheetrock
coverage, beyond standard blocking, etc. shall be the responsibility of and an
additional cost to be paid by the tenant.

 

Page 1 of 5

 

 

3.DOORS AND HARDWARE

a.All existing doors and hardware are to remain other than shown on attached
plan.

b.New wood doors and hardware to match existing will be provided and installed
as shown in attached plan.

c.All new hardware needed due to modifications are to match existing.

d.New conference room will have one new full height clear tempered glass door.

e.One corner office will have matching wood pair pocket doors between it and
adjacent conference room as shown on plan.

f.If tenant requires different doors throughout, credit for the building
standard landlord provided scope will be offered and any additional charge above
credit would be the responsibility of the tenant.

g.No other door types will be required.

h.Any other door types, upgrades, etc. shall be the responsibility of and an
additional cost to be paid by the tenant.

 

4.CEILINGS

a.All existing ceilings are to remain other than shown on attached plan.

b.Existing ceilings will be opened and patched as needed to accommodate attached
plan and modifications.

c.No other ceilings will be required.

d.Any other ceilings, sheetrock, specification upgrades, soffits, special
conditions, etc. shall be the responsibility of and an additional cost to be
paid by the tenant.

 

5.ELECTRICAL

a.All existing offices shall retain existing electrical outlets and
telecommunications stub-ups.

b.All new offices will receive one (1) new quad electrical and one (1) new
stub-up for telecommunications plus one (1) additional duplex outlet for
convenience.

c.One new separate circuit outlet and stub-up for telecom shall be installed at
one (1) copier location.

d.One (1) new quad electrical and one (1) new stub-up for telecommunications
shall be installed in walls for each workstation location.

 

Page 2 of 5

 

 

e.One (1) new flush floor mounted electrical and tel/com/av box will be provided
in floor of conference room in location indicated by tenant. Box will include
duplex electrical outlet and box for tenant’s tel/com/av cabling and
terminations. ¾” conduit will run from this floor box to wall at credenza in
conference room.

f.All outlets in existing pantry are existing to remain.

g.Convenience outlets will be distributed as required by code.

h.No other electrical devices will be required.

Any other additional electrical work above and beyond building standard
including floor outlets, etc., all telecommunications cabling and terminations,
security devices and wiring, etc. shall be the responsibility of and an
additional cost to be paid by the tenant.

 

6.LIGHTING

a.All existing lighting is to remain.

b.Existing lights shall be relocated as needed to accommodate changes in
attached plan.

c.A not-to-exceed quantity of (12) twelve new 2x2 fluorescent lights will be
provided to accommodate new plan layout. All new lights to match existing.

d.No other lighting is required.

e.Any other lighting, changes, upgrades, additions, etc. shall be the
responsibility of and an additional cost to be paid by the tenant.

 

7.FLOORING

a.Building standard carpeting to be provided and installed in offices,
corridors, conference rooms, workstation areas, etc.

b.Elevator lobby existing flooring to remain. Wood border to be repaired and
refinished. Insert carpet to be replaced.

c.New building standard VCT shall be installed in pantry, copy rooms, storage
rooms, etc. If tenant requires different material, credit for the VCT will be
provided and any additional charge above credit would be the responsibility of
the tenant.

d.Installation of building standard anti-static VCT in IT room.

e.No other flooring is included.

f.Any other flooring, upgrades, extra materials, etc. shall be the
responsibility of and an additional cost to be paid by the tenant.

 

Page 3 of 5

 

 

8.WALL FINISHES

a.All new and existing wall surfaces shall be painted using one coat primer and
two coats of tenant’s choice of color. All metal surfaces such as hollow metal
doors and/or frames, convector covers, etc. shall be painted with semi-gloss
finishes.

b.Existing wall finishes in elevator lobby are to remain.

c.No other wall finishes will be required.

d.Any other wall finishes, upgrades, materials, etc. shall be the responsibility
of and an additional cost to be paid by the tenant.

 

9.ARCHITECTURAL WOODWORK

a.All existing millwork is to remain and be restored and brought up to
functional and finished state.

b.No other millwork will be provided.

c.Any other millwork, increase in quantity of counter or shelving, bookshelves,
custom furniture or built-in units, etc. shall be the responsibility of and an
additional cost to be paid by the tenant.

 

10.HVAC

a.Reconfiguration of existing HVAC distribution shall be performed to
accommodate new layout as reflected in attached plan.

b.No other HVAC work will be required.

c.Any other HVAC work, increase in capacity, extra features, supplemental, after
hours, controls, units, etc. shall be the responsibility of and an additional
cost to be paid by the tenant.

 

11.FIRE ALARM

a.New fire alarm system to meet code shall be provided and installed and
connected to the existing AFA central fire alarm system.

 

12.PLUMBING

a.Existing plumbing in pantry shall remain and be reused for new appliances.

b.New ADA compliant full bathroom and shower adjacent to new workout room
provided by landlord.

c.No other plumbing shall be required.

d.Any other plumbing such as additional bathrooms or fixtures, pantry
appliances, etc. shall be the responsibility of and an additional cost to be
paid by the tenant.

 

Page 4 of 5

 

 

13.APPLIANCES

a.All appliances including refrigerator, dishwasher, microwave, etc. shall be
provided by tenant. Landlord will provide installation of refrigerator (for
icemaker) and dishwasher. Landlord shall also provide and install building
standard sink and faucet.

 

14.MISCELLANEOUS

a.Tenant shall provide and install all furniture. Tenant’s furniture vendor is
responsible to provide and mark up in field exact electrical locations prior to
installation of electrical devices as well as mark out any blocking required.
Tenant’s AV consultant must also locate and mark in field any related electrical
or conduit or blocking requirements.

b.Tenant shall provide, install and coordinate all security, low voltage,
communications, computer, IT, cabling, equipment, devices, controls, etc.

c.Any special surface protection such as steel plates, chair rails, etc. shall
be provided and installed by the tenant.

 

END OF WORKLETTER

 

Page 5 of 5

 

 

[tpg6.jpg] 

 

 

 

 

 

[tpg1.jpg]

 



 

 

 

CLEANING SPECIFICATIONS

 

BASE SPECIFICATIONS:

 

General Office Areas

 

Nightly

 

·All stone, ceramic, tile, marble, and terrazzo flooring to be swept nightly,
using approved dust- down preparations.

·All linoleum, vinyl, rubber asphalt tile and other similar types of flooring to
be swept nightly using approved dust-down preparations.

·All carpeting and mgs in offices, lobbies, and corridors, to be vacuumed weekly
and carpet swept nightly.

·Hand dust and wipe clean with damp or treated cloth, all office furniture, file
cabinets, paneling, fixtures and window sills or enclosures and all other
horizontal surfaces nightly; wash window sills when necessary.

·Empty all waste receptacles, disposal cans and baskets nightly and remove from
the demised premise wastepaper and rubbish to designated area.

·Dust all door and other ventilating louvers within reach; damp wipe as
necessary.

·Dust all telephones nightly.

·Damp wipe and clean all glass furniture tops nightly.

·Remove all finger marks and smudges from doors, doorframes and around light
switches nightly.

 

Periodic

 

·Dust all vertical surfaces not reached during nightly cleaning four (4) times
per year.

·All stone, ceramic, tile, marble, and terrazzo flooring to be mopped one (1)
time per week.

 

Core Lavatories

 

Nightly

 

·Scour, wash and disinfect all toilet seats (both sides), basins, bowls,
urinals, and tile walls and partitions near urinals, throughout.

·Sweep and mop, wash, rinse and dry all lavatory floors using proper
disinfectants.

·Wash and polish all mirrors, powder shelves, bright work and enameled surfaces
in all lavatories.

·Damp wipe and clean, washing where necessary, all partitions, dispensers and
receptacles in all lavatories and restrooms.

·Service, empty, clean, wash and sanitize paper towel dispensers and sanitary
napkin vending dispensers nightly.

·Fill all toilet tissue holders, soap dispensers, towel dispensers, and sanitary
napkin vending dispensers nightly.

·Clean and wash all door-ventilating louvers.

 

·Remove finger marks from painted surfaces using approved materials

 

Periodic

 

·Machine scrub flooring one (1) time per month.

·High dusting to be done once (1) per quarter which includes lights, walls and
grills.

·Wash light fixtures once (1) per year.

 



 

 

 

[tpg3.jpg]

 



 

 

 